Exhibit 10.1

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

RADIATION THERAPY INVESTMENTS, LLC

 

A Delaware Limited Liability Company

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

Effective as of December 9, 2013

 

THE COMPANY INTERESTS REPRESENTED BY THIS FOURTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS.  SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED
OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR
EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.

 

THE COMPANY INTERESTS REPRESENTED BY THIS FOURTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON
TRANSFER SPECIFIED IN THE AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT, DATED
AS OF MARCH 25, 2008, BY AND AMONG THE COMPANY AND CERTAIN INVESTORS, AS AMENDED
OR MODIFIED FROM TIME TO TIME, AND THE COMPANY RESERVES THE RIGHT TO REFUSE THE
TRANSFER OF SUCH INTERESTS UNTIL SUCH TRANSFER IS IN COMPLIANCE WITH SUCH
SECURITYHOLDERS AGREEMENT.  A COPY OF THE AMENDED AND RESTATED SECURITYHOLDERS
AGREEMENT SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER OF SUCH INTERESTS UPON
WRITTEN REQUEST AND WITHOUT CHARGE.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

Section 1.1

Definitions

2

Section 1.2

Terms Generally

15

ARTICLE II GENERAL PROVISIONS

16

Section 2.1

Formation

16

Section 2.2

Name

16

Section 2.3

Term

16

Section 2.4

Purpose; Powers

16

Section 2.5

Foreign Qualification

17

Section 2.6

Registered Office; Registered Agent; Principal Office; Other Offices

17

Section 2.7

No State-Law Partnership

17

ARTICLE III CAPITALIZATION; REDEMPTION RIGHTS

17

Section 3.1

Units; Initial Capitalization; Schedules

17

Section 3.2

Authorization and Issuance of Additional Units

18

Section 3.3

Authorization and Issuance of the Incentive Units; Service Providers

19

Section 3.4

Capital Accounts

20

Section 3.5

Negative Capital Accounts

20

Section 3.6

No Withdrawal

20

Section 3.7

Loans From Unitholders

20

Section 3.8

No Right of Partition

21

Section 3.9

Non-Certification of Units; Legend; Units Are Securities

21

ARTICLE IV DISTRIBUTIONS

22

Section 4.1

Distributions; Priority

22

Section 4.2

Priority over Form of Consideration

23

Section 4.3

Successors

23

Section 4.4

Tax Distributions

23

Section 4.5

Security Interest and Right of Set-Off

24

Section 4.6

Certain Distributions

24

ARTICLE V ALLOCATIONS

25

Section 5.1

Allocations

25

Section 5.2

Special Allocations

25

Section 5.3

Tax Allocations

26

Section 5.4

Unitholders’ Tax Reporting

27

Section 5.5

Indemnification and Reimbursement for Payments on Behalf of a Unitholder

27

ARTICLE VI MANAGEMENT

28

Section 6.1

The Board of Managers; Delegation of Authority and Duties

28

Section 6.2

Establishment of Board of Managers

29

Section 6.3

Board of Managers Meetings

31

Section 6.4

Chairman and Vice Chairman

32

Section 6.5

Approval or Ratification of Acts or Contracts

32

 

i

--------------------------------------------------------------------------------


 

Section 6.6

Action by Written Consent

33

Section 6.7

Meetings by Telephone Conference or Similar Measures

33

Section 6.8

Officers

33

Section 6.9

Management Matters

34

Section 6.10

Consent Rights

34

Section 6.11

Securities in Subsidiaries

37

Section 6.12

Liability of Unitholders

37

Section 6.13

Indemnification by the Company

38

ARTICLE VII WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION
OF NEW MEMBERS

39

Section 7.1

Unitholder Withdrawal

39

Section 7.2

Dissolution

39

Section 7.3

Transfer by Unitholders

40

Section 7.4

Admission or Substitution of New Members

40

Section 7.5

Compliance with Law

41

Section 7.6

Public Offering

41

ARTICLE VIII BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX
MATTERS

43

Section 8.1

Books and Records; Management Interviews

43

Section 8.2

Financial Statements and Other Information

44

Section 8.3

Fiscal Year; Taxable Year

46

Section 8.4

Certain Tax Matters

46

ARTICLE IX MISCELLANEOUS

47

Section 9.1

Schedules

47

Section 9.2

Governing Law

47

Section 9.3

Successors and Assigns

47

Section 9.4

Confidentiality

48

Section 9.5

Amendments

48

Section 9.6

Notices

48

Section 9.7

Counterparts

49

Section 9.8

Power of Attorney

49

Section 9.9

Entire Agreement

50

Section 9.10

Arbitration

50

Section 9.11

Waiver of Jury Trial

51

Section 9.12

Severability

51

Section 9.13

Creditors

51

Section 9.14

Waiver

51

Section 9.15

Further Action

51

Section 9.16

Delivery by Facsimile or Email

51

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

 

 

Schedule A

—

Schedule of Units

 

Schedule B

—

Schedule of Members

 

 

iii

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
RADIATION THERAPY INVESTMENTS, LLC
A Delaware Limited Liability Company

 

This FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of
Radiation Therapy Investments, LLC, a Delaware limited liability company (the
“Company”), dated and effective as of December 9, 2013 (this “Agreement”), is
approved and adopted by the Board of Managers of the Company on the date hereof
with consent of the Vestar Majority Holders and Members in accordance with
Section 9.5 of the Prior Agreement (as defined below).  Any reference in this
Agreement to Vestar or any other Member shall include such Member’s Successors
in Interest, to the extent such Successors in Interest have become Substituted
Members in accordance with the provisions of this Agreement.

 

WHEREAS, the Company was formed as a limited liability company pursuant to the
Act by the filing of its Certificate of Formation with the Secretary of State of
the State of Delaware on October 9, 2007;

 

WHEREAS, the Company executed and delivered that certain Limited Liability
Company Agreement of the Company on October 10, 2007;

 

WHEREAS, on February 21, 2008, pursuant to that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of October 19, 2007, by and among
Radiation Therapy Services, Inc., a Delaware corporation (“RTS”), 21st Century
Oncology Holdings, Inc., a Delaware corporation and a wholly-owned subsidiary of
the Company (formerly known as Radiation Therapy Services Holdings, Inc.
“Parent”), RTS MergerCo, Inc., a Florida corporation and wholly owned subsidiary
of Holdings (“Merger Sub”), and the Company (solely for purpose of Section 7.2
thereof), (i) Merger Sub merged with and into RTS, with RTS surviving as a
direct wholly-owned Subsidiary of the Parent, and (ii) certain Management
Members either contributed common stock of RTS to the Company or invested cash
in the Company, in each case, in exchange for Preferred Units and Class A Units
of the Company pursuant to certain Management Stock Contribution and Unit
Subscription Agreements (the “Contribution Agreements”);

 

WHEREAS, the Company and its Members entered into a Second Amended and Restated
Limited Liability Company Agreement on March 25, 2008;

 

WHEREAS, the Company and its Members entered into a Third Amended and Restated
Limited Liability Company Agreement on June 11, 2012 (the “Prior Agreement”);

 

WHEREAS, Section 9.5 of the Prior Agreement provides that the Board of Managers
shall have the right to amend or modify the Prior Agreement, except that if an
amendment or modification changes the order of priority of distributions to any
class of Units relative to any other class of then outstanding Units, then such
class of Members, by majority vote, must approve such amendment or modification;

 

--------------------------------------------------------------------------------


 

WHEREAS, Section 6.10(b) of the Prior Agreement provides that the Board of
Managers shall not, without the prior written consent of the Vestar Group
Majority Holders, amend the organizational documents of the Company or any of
its Subsidiaries, including the Prior Agreement; and

 

WHEREAS, in order to provide for the continued creation of equity value by, and
to provide appropriate incentives to, the management of the Company, the Board
of Managers, the holders of a majority of each class of Units and the Vestar
Majority Holders have consented to the amendment of the Prior Agreement as
provided herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, each intending to be legally bound, agree that the
Prior Agreement is hereby amended and restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Definitions.

 

Unless the context otherwise requires, the following terms shall have the
following meanings for purposes of this Agreement:

 

“AAA” has the meaning set forth in Section 9.10(a).

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. L. Sections
18-101 et seq., as it may be amended from time to time, and any successor to the
Act.

 

“Additional Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of having received its Membership
Interest from the Company and not from any other Member or Assignee.

 

“Adjusted Capital Account Deficit” means, with respect to any Person’s Capital
Account as of the end of any taxable year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Capital Account
balance shall be (i) reduced for any items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6), and (ii) increased for any amount
such Person is obligated to contribute or is treated as being obligated to
contribute to the Company pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or Regulations Sections 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

 

“Affiliate” when used with reference to another Person means any Person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other Person.  In
addition, Affiliates of a Member shall include all partners, officers,
directors, employees and former partners, officers and employees of, all
consultants or advisors to, and all other Persons who directly or indirectly
receive compensation from, such Member.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or any portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not a Member.

 

“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in New York, New York (or, if higher, a corporation doing business in New York,
New York), taking account of any differences in rates applicable to ordinary
income, dividends and capital gains and any allowable deductions in respect of
such state and local taxes in computing a Member’s liability for federal income
tax; provided that the Assumed Tax Rate for ordinary income initially shall be
set at 45 percent, with the right of the Vestar Majority Holders to request, by
written notice to the Company, a recomputation of the Assumed Tax Rate, which
recomputation shall remain in effect until such time as the Vestar Majority
Holders request a subsequent recomputation.

 

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events: (i) the filing of an application by such Person for, or a
consent to, the appointment of a trustee or custodian of such Person’s assets;
(ii) the filing by such Person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing such Person’s inability to pay its debts as they become
due; (iii) the failure of such Person to pay its debts as such debts become due;
(iv) the making by such Person of a general assignment for the benefit of
creditors; (v) the filing by such Person of an answer admitting the material
allegations of, or such Person’s consenting to, or defaulting in answering, a
Bankruptcy petition filed against him in any Bankruptcy proceeding or petition
seeking relief under Title 11 of the United States Code, as now constituted or
as hereafter amended; or (vi) the entry of an order, judgment or decree by any
court of competent jurisdiction adjudicating such Person a bankrupt or insolvent
or for relief in respect of such Person or appointing a trustee or custodian of
such Person’s assets and the continuance of such order, judgment or decree
unstayed and in effect for a period of 60 consecutive calendar days.

 

“Board of Managers” means the Board of Managers established pursuant to
Section 6.2(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to close.

 

“Capital Account” has the meaning set forth in Section 3.4(a).

 

“Capital Contributions” means the amount of any cash or cash equivalents, or the
Fair Market Value of other property, that a Member contributes (or is deemed by
the Company to contribute) to the Company with respect to any Unit or other
Equity Securities issued pursuant to Article III (net of liabilities assumed by
the Company or to which such property is subject).

 

“CEO” means the Chief Executive Officer of the Company.

 

“Certificate” has the meaning set forth in Section 2.1.

 

“CFO” means the Chief Financial Officer of the Company.

 

3

--------------------------------------------------------------------------------


 

“Change of Control” has the meaning set forth in Section 6.10(b)(i).

 

“Class A Members” means the Members holding Class A Units.

 

“Class A Unitholders” means the Unitholders holding an Economic Interest in
Class A Units.

 

“Class A Units” means the Units having the rights and obligations specified with
respect to Class A Units in this Agreement.

 

“Class G Unitholders” means the Unitholders holding an Economic Interest in
Class G Units.

 

“Class G Units” means the Units having the rights and obligations specified with
respect to Class G Units in this Agreement.

 

“Class M Unitholders” means the Unitholders holding an Economic Interest in
Class M Units.

 

“Class M Units” means the Units having the rights and obligations specified with
respect to Class M Units in this Agreement.

 

“Class MEP Fraction” means, as of any date of determination, the lesser of
(A) one and (B) a fraction, the numerator of which is the number of Class MEP
Units outstanding at the date of any such determination and the denominator of
which is the number of Class MEP Units authorized at the date of any such
determination, as each of the numerator and denominator may be adjusted in the
event of a recapitalization, split, dividend or other reclassification affecting
the Class MEP Units.

 

“Class MEP Unitholders” means the Unitholders holding an Economic Interest in
Class MEP Units.

 

“Class MEP Units” means the Units having the rights and obligations specified
with respect to Class MEP Units in this Agreement.

 

“Class N Unitholders” means the Unitholders holding an Economic Interest in
Class N Units.

 

“Class N Units” means the Units having the rights and obligations specified with
respect to Class N Units in this Agreement.

 

“Class O Unitholders” means the Unitholders holding an Economic Interest in
Class O Units.

 

“Class O Units” means the Units having the rights and obligations specified with
respect to Class O Units in this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.  Any reference herein to a particular
provision of the Code shall mean, where appropriate, the corresponding provision
in any successor statute.

 

“Common Stock” has the meaning set forth in Section 7.6(b)(i).

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations Section 1.704-2(d).

 

“Company Sale” shall mean the dissolution of the Company in accordance with this
Agreement or the consummation of a transaction, whether in a single transaction
or in a series of related transactions that are consummated contemporaneously
(or consummated pursuant to contemporaneous agreements), with any other Person
or group of related Persons (other than Vestar) on an arm’s-length basis,
pursuant to which such Person or group of related Persons (i) acquires (whether
by merger, stock purchase, recapitalization, reorganization, redemption,
issuance of capital stock or otherwise) more than 50 percent of (A) the
Company’s Units or (B) the total number of shares of RTS or Parent’s common
stock outstanding (in each case assuming that all Equity Securities convertible
into or exercisable for the Company’s Units or for shares of common stock of RTS
or Parent have been so converted or exercised), or (ii) acquires assets
constituting all or substantially all of the assets of the Company’s
Subsidiaries on a consolidated basis; provided that in no event shall a Company
Sale be deemed to include any transaction effected for the purpose of
(x) changing, directly or indirectly, the form of organization or the
organizational structure of the Company or any of its Subsidiaries or
(y) contributing equity securities to entities controlled by the Company.

 

“Compensation Committee” means the compensation committee of the Board of
Managers, if any.  For the avoidance of doubt, if no Compensation Committee has
been formed by the Board of Managers (or if the Compensation Committee has been
dissolved by the Board of Managers), then all actions and decisions permitted or
required to be taken by the Compensation Committee hereunder shall be taken by
the Board of Managers.

 

“Control” means, when used with reference to any Person, the power to direct the
management or Policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); the terms “controlling” and “controlled” shall have meanings correlative
to the foregoing.

 

“Contribution Agreements” has the meaning set forth in the recitals hereof.

 

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, then Depreciation shall be an amount that bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction for such year or other period
bears to such beginning adjusted tax basis;

 

5

--------------------------------------------------------------------------------


 

provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, then Depreciation shall be
calculated with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board of Managers.

 

“Distributable Assets” means, with respect to any fiscal period, all cash
receipts of the Company (including from any operating, investing and financing
activities) and, if distribution thereof is determined to be necessary or
desirable by a majority of the Board of Managers, other assets of the Company
from any and all sources, reduced by cash operating expenses, contributions of
capital to Subsidiaries of the Company and payments (if any) required to be made
in connection with any loan to the Company and any reserve for contingencies or
escrow required, in each case, as is determined in Good Faith by the Board of
Managers.

 

“Economic Interest” means a Member’s or Assignee’s share of the Company’s net
profits, net losses and distributions pursuant to this Agreement and the Act,
but shall not include any right to participate in the management or affairs of
the Company, including the right to vote in the election of Managers, vote on,
consent to or otherwise participate in any decision of the Members or Managers,
or any right to receive information concerning the business and affairs of the
Company, in each case, except as expressly otherwise provided in this Agreement
or required by the Act.

 

“Equity Securities” means, as applicable, (i) any capital stock, membership
interests or other share capital, (ii) any securities directly or indirectly
convertible into or exchangeable for any capital stock, membership interests or
other share capital or containing any profit participation features, (iii) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible into or exchangeable for any
capital stock, membership interests, other share capital or securities
containing any profit participation features, (iv) any share appreciation
rights, phantom share rights or other similar rights, or (v) any Equity
Securities issued or issuable with respect to the securities referred to in
clauses (i) through (iv) above in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

 

“Exempt Employee Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Exempt Individual Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Exempt NYLIM Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Exempt TCW Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Fair Market Value” means, with respect to any asset or securities, the fair
market value for such assets or securities as between a willing buyer and a
willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors

 

6

--------------------------------------------------------------------------------


 

determinative of value, as is determined in Good Faith by the Board of Managers,
and subject to the approval of the Vestar Majority Holders.

 

“Fiscal Quarter” means each fiscal quarter of the Company and its Subsidiaries,
ending on the last day of each of March, June, September and December of any
Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, ending
on December 31 of each calendar year.

 

“Floor Amount” means, as to each class of Incentive Unit, the amount that would
be distributable to the Unitholders with respect to each such class of Incentive
Unit pursuant to Section 4.1 in a hypothetical transaction in which the Company
sold all of its assets for Fair Market Value and distributed the proceeds
therefrom in liquidation of the Company pursuant to Article VII (as determined
immediately prior to the issuance of such Incentive Units and all other
Incentive Units of the same class that were issued as part of the same
issuance).  The Floor Amount for each Class MEP Unit issued on June 11, 2012 is
equal to zero.

 

“Fund Indemnitors” has the meaning set forth in Section 6.13.

 

“GAAP” means accounting principles generally accepted in the United States of
America, consistently applied and maintained throughout the applicable periods.

 

“Good Faith” shall mean a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)            The initial Gross Asset Value of any asset contributed by a
Unitholder to the Company shall be the gross Fair Market Value of such asset on
the date of the contribution.

 

(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross Fair Market Values as of the following times:

 

(A)          the acquisition of an additional interest in the Company after
February 21, 2008 by a new or existing Unitholder in exchange for more than a de
minimis Capital Contribution, if the Board of Managers reasonably determines
that such adjustment is necessary or appropriate to reflect the relative
Economic Interests of the Unitholders in the Company;

 

7

--------------------------------------------------------------------------------


 

(B)          the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company by an existing or a new Member acting in a partner capacity or in
anticipation of becoming a partner;

 

(C)          the distribution by the Company to a Unitholder of more than a de
minimis amount of Company property as consideration for an interest in the
Company, if the Board of Managers reasonably determine that such adjustment is
necessary or appropriate to reflect the relative Economic Interests of the
Unitholders in the Company;

 

(D)          the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

 

(E)           such other times as the Board of Managers shall reasonably
determine to be necessary or advisable in order to comply with Regulations
promulgated under Subchapter K of Chapter 1 of the Code.

 

(iii)          The Gross Asset Value of any Company asset distributed to a
Unitholder shall be the gross Fair Market Value of such asset on the date of
distribution.

 

(iv)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv) to
the extent that the Board of Managers determine that an adjustment pursuant to
subparagraph (ii) of this definition of Gross Asset Value is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (iv).

 

(v)           With respect to any asset that has a Gross Asset Value that
differs from its adjusted tax basis, Gross Asset Value shall be adjusted by the
amount of Depreciation rather than any other depreciation, amortization or other
cost recovery method.

 

“HSR Act” has the meaning set forth in Section 7.2(f).

 

“Income” means individual items of Company income and gain determined in
accordance with the definitions of Net Income and Net Loss.

 

“Incentive Units” means, as applicable, the Class G Units, the Class M Units,
the Class MEP Units, the Class N Units and the Class O Units, and any other
class of Units the Company authorizes after the date hereof that are intended to
constitute a “profits interest” in the Company within the meaning of Revenue
Procedure 93-27, 1993-2 C.B. 343, or any successor Internal Revenue Service or
Treasury Department regulation or other pronouncement applicable at the date of
issuance of such Incentive Units, as the case may be.

 

8

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean, for any Person at the time of any determination,
without duplication, the following obligations, contingent or otherwise: 
(i) all obligations for borrowed money, (ii) all obligations evidenced by notes,
bonds, debentures, acceptances or instruments, or arising out of letters of
credit or bankers’ acceptances issued for such Person’s account, (iii) all
obligations, whether or not assumed, secured by any Lien or payable out of the
proceeds or production from any property or assets now or hereafter owned or
acquired by such Person other than a Permitted Lien, (iv) the capitalized
portion of lease obligations under capitalized leases, (v) all obligations
arising from installment purchases of property or representing the deferred
purchase price of property or services in respect of which such person is
liable, contingently or otherwise, as obligor or otherwise (other than trade
payables and other current liabilities incurred in the Ordinary Course of
Business), (vi) all obligations of such Person upon which interest charges are
customarily paid or accrued and (vii) any other obligations, contingent or
otherwise, of such Person that, in accordance with GAAP, should be classified
upon the balance sheet of such Person as indebtedness (other than trade payables
or current liabilities incurred in the Ordinary Course of Business).

 

“Initial Issuance Date” means February 21, 2008.

 

“IPO Consideration” has the meaning set forth in Section 7.6(b).

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the Company or any of its Subsidiaries, any filing or agreement to file
a financing statement as a debtor under the Uniform Commercial Code or any
similar statute other than to reflect ownership by a third party of property
leased to the Company or any of its Subsidiaries under a lease that is not in
the nature of a conditional sale or title retention agreement.

 

“Loss” means individual items of Company loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.

 

“Management Agreement” means, that certain Management Agreement, dated as of
February 21, 2008, by and among Vestar Capital Partners, the Company, Parent and
RTS.

 

“Management Grant Agreements” means each executive grant agreement between the
Company and a Management Member granting Incentive Units.

 

“Management Member” means any Member that is an employee of the Company or any
of its Subsidiaries.

 

“Manager” has the meaning set forth in Section 6.2(a).

 

“Member” means Vestar, the other Persons listed on Schedule B attached hereto
and each other Person who is hereafter admitted as a Member in accordance with
the terms of this Agreement and the Act.  The Members shall constitute the
“members” (as such term is defined in the Act) of the Company.  Except as
otherwise set forth herein or in the Act, the Members shall constitute a single
class or group of members of the Company for all purposes of the Act and this
Agreement.

 

9

--------------------------------------------------------------------------------


 

“Member Minimum Gain” means minimum gain attributable to Member Nonrecourse Debt
determined in accordance with Regulations Section 1.704-2(i).

 

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deduction” has the meaning set forth for the term “partner
nonrecourse deduction” in Regulations Section 1.704-2(i)(2).

 

“Membership Interest” means, with respect to each Member, such Member’s Economic
Interest and rights as a Member.

 

“Merger Agreement” has the meaning set forth in the recitals hereof.

 

“Merger Sub” has the meaning set forth in the preamble hereto.

 

“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in such
taxable income or loss), with the following adjustments:

 

(i)            any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;

 

(ii)           any expenditures of the Company described in
Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) of the Code
expenditures pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be subtracted from such taxable
income or loss;

 

(iii)          in the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraph (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain (if the
adjustment increases the Gross Asset Value of the asset) or loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset for purposes of computing Net Income or Net Loss;

 

(iv)          gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(v)           in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss,
Depreciation shall be taken into account for such Fiscal Year or other period;

 

10

--------------------------------------------------------------------------------


 

(vi)          to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) or 743(b) of the Code is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Unitholder’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

 

(vii)         notwithstanding any other provision of this definition of Net
Income or Net Loss, any items that are specially allocated pursuant to
Section 5.2 shall not be taken into account in computing Net Income or Net
Loss.  The amounts of the items of Income or Loss available to be specially
allocated pursuant to Section 5.2 shall be determined by applying
rules analogous to those set forth in this definition of Net Income or Net Loss.

 

“Notice” has the meaning set forth in Section 3.3(c).

 

“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.8, subject to any resolution
of the Board of Managers appointing such Person as an officer or relating to
such appointment.

 

“Ordinary Course of Business” means the ordinary course of the business of the
Company and its Subsidiaries consistent with past custom and practice (including
with respect to quantity, quality and frequency).

 

“Other Business” has the meaning set forth in Section 6.2(b)(iii).

 

“Parent” has the meaning set forth in the recitals hereof.

 

“Permitted Lien” means:

 

(i)            Liens securing Indebtedness permitted to be incurred under
Section 6.10(b)(v);

 

(ii)           Liens with respect to taxes, assessments and other governmental
charges or levies not yet due and payable;

 

(iii)          deposits or pledges made in the Ordinary Course of Business in
connection with, or to secure payment of, utilities or similar services,
workers’ compensation, unemployment insurance, old age pensions or other social
security, governmental insurance and governmental benefits, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return of money bonds and similar
obligations;

 

(iv)          purchase money Liens in any property acquired by the Company or
any of its Subsidiaries in the Ordinary Course of Business to the extent
permitted by this Agreement;

 

11

--------------------------------------------------------------------------------


 

(v)           interests or title of a licensor, licensee, lessor or sublessor
under any license or lease permitted by this Agreement;

 

(vi)          Liens in respect of property of the Company or any of its
Subsidiaries imposed by applicable law which were incurred in the Ordinary
Course of Business, such as warehousemen’s, mechanic’s, statutory landlord’s,
materialmen’s, carriers’ or contractors’ liens or encumbrances or any similar
Lien or restriction for amounts not yet due and payable;

 

(viii)        easements, rights-of-way, restrictions and other similar charges
and encumbrances on real property and minor defects or irregularities in the
title thereof that do not (A) secure obligations for the payment of money or
(B) materially impair the value of such property or its use by the Company or
any of its Subsidiaries in the Ordinary Course of Business; and

 

(ix)          Liens securing Indebtedness under the Senior Credit Agreement.

 

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.

 

“Preferred Member” means the Members holding Preferred Units.

 

“Preferred Unitholders” means the Unitholders holding an Economic Interest in
Preferred Units.

 

“Preferred Units” means the Units having the rights and obligations specified
with respect to Preferred Units in this Agreement.

 

“Prior Agreement” has the meaning set forth in the recitals hereof.

 

“Proceeding” has the meaning set forth in Section 6.13.

 

“Public Offering” has the meaning set forth for such term in the Securityholders
Agreement.

 

“Recapitalization” has the meaning set forth in Section 7.6(a).

 

“RTS” has the meaning set forth in the recitals hereof.

 

“Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in Section 5.2(e).

 

“Securities” means any debt securities or Equity Securities of any issuer,
including common and preferred stock and interests in limited liability
companies (including warrants, rights, put and call options and other options
relating thereto or any combination

 

12

--------------------------------------------------------------------------------


 

thereof), notes, bonds, debentures, trust receipts and other obligations,
instruments or evidences of indebtedness, other property or interests commonly
regarded as securities, interests in real property, whether improved or
unimproved, interests in oil and gas properties and mineral properties,
short-term investments commonly regarded as money market investments, bank
deposits and interests in personal property of all kinds, whether tangible or
intangible.

 

“Securityholders Agreement” means that certain Amended and Restated
Securityholders Agreement, dated as of March 25, 2008, by and among the Company
and certain of its securityholders, as amended by that certain Amendment No. 1
thereto, dated as of June 11, 2012.

 

“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 28, 2013 (as amended or modified from time to
time), by and among RTS, Wells Fargo Bank, N.A., and the other parties named
therein.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

 

“Substituted Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of such Person receiving all or a
portion of a Membership Interest from a Member or its Assignee and not from the
Company.

 

“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the creditors of, (iii) trustee or receiver, or
current or former officer, director or partner, or other fiduciary acting for or
with respect to the dissolution, liquidation or termination of, or (iv) other
executor, administrator, committee, legal representative or other successor or
assign of, any Unitholder, whether by operation of law or otherwise.

 

“Tax Distribution” has the meaning set forth in Section 4.4.

 

“Tax Matters Member” has the meaning set forth in Section 8.4(d).

 

13

--------------------------------------------------------------------------------


 

“Transaction Documents” means, collectively, this Agreement, the subscription
agreements between the Company and the Members, the Securityholders Agreement,
the Merger Agreement, the Management Agreement, the Management Grant Agreements,
the Senior Credit Agreement and all other agreements to which the Company is a
party arising out of or in connection with the transactions contemplated under
the Merger Agreement, the subscription agreements and the Senior Credit
Agreement.

 

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law). 
The terms “Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.

 

“Unit” has the meaning set forth in Section 3.1(a).

 

“Unitholder” means a Member or Assignee that holds an Economic Interest in any
of the Units.

 

“Unreturned Class A Capital” means, with respect to each Class A Unitholder, the
excess, if any, of (i) such Unitholder’s aggregate Capital Contributions made in
exchange for or on account of its Class A Units, over (ii) the aggregate amount
of all distributions made to such Unitholder pursuant to Section 4.1(e)(i) and
Section 4.1(f)(ii).

 

“Unreturned Class MEP Capital” means, with respect to each Class MEP Unitholder,
the excess, if any, of (i) such Unitholder’s aggregate Capital Contributions
made in exchange for or on account of its Class MEP Units, over (ii) the
aggregate amount of all distributions made to such Unitholder pursuant to
Section 4.1(g)(ii).

 

“Unreturned Preferred Capital” means, with respect to each Preferred Unitholder,
the excess, if any, of (i) such Unitholder’s aggregate Capital Contributions
made in exchange for or on account of its Preferred Units, over (ii) the
aggregate amount of all distributions made to such Unitholder pursuant to or in
accordance with Section 4.1(a), Section 4.1(b)(i) and Section 4.1(c)(i).

 

“Vestar” means Vestar Capital Partners V-A, L.P., a Cayman Islands exempted
limited partnership, Vestar Executive V, L.P., a Cayman Islands exempted limited
partnership, Vestar Holdings V, L.P., a Cayman Islands exempted limited
partnership, Vestar V and Vestar/RTS.

 

“Vestar Group” means, collectively, Vestar V, Vestar/RTS and their respective
Affiliates.

 

“Vestar Group Majority” means the holders of a majority of the Units then held
by members of the Vestar Group.

 

“Vestar Majority Holders” means, at any time, the Members holding a majority of
the Units then held by the Vestar Unitholders.

 

14

--------------------------------------------------------------------------------


 

“Vestar/RTS” means Vestar/Radiation Therapy Investments, LLC, a Delaware limited
liability company.

 

“Vestar Unitholders” means the Unitholders holding an Economic Interest in any
Units initially issued to Vestar.

 

“Vestar V” means Vestar Capital Partners V, L.P., a Cayman Islands exempted
limited partnership.

 

“Vested Class MEP Units” means Class MEP Units owned by a Unitholder that have
vested pursuant to the terms and conditions of the applicable Management Grant
Agreement.

 

Section 1.2            Terms Generally.  In this Agreement, unless otherwise
specified or where the context otherwise requires:

 

(a)   the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

 

(b)   words importing any gender shall include other genders;

 

(c)   words importing the singular only shall include the plural and vice versa;

 

(d)   the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

 

(e)   the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

 

(f)    references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be
to Articles, Exhibits, Sections or Schedules of or to this Agreement;

 

(g)   references to any Person include the successors and permitted assigns of
such Person;

 

(h)   the use of the words “or,” “either” and “any” shall not be exclusive;

 

(i)    wherever a conflict exists between this Agreement and any other
agreement, this Agreement shall control but solely to the extent of such
conflict;

 

(j)    references to “$” or “dollars” means the lawful currency of the United
States of America;

 

15

--------------------------------------------------------------------------------


 

(k)   references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
and

 

(l)    the parties hereto have participated jointly in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provisions of this Agreement.

 

ARTICLE II
GENERAL PROVISIONS

 

Section 2.1            Formation.  The Company was formed as a Delaware limited
liability company on October 9, 2007 by the execution and filing of a
Certificate of Formation (the “Certificate”) by an authorized person under and
pursuant to the Act.  The Members agree to continue the Company as a limited
liability company under the Act, upon the terms and subject to the conditions
set forth in this Agreement.  The rights, powers, duties, obligations and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement.  To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.

 

Section 2.2            Name.  The name of the Company is “Radiation Therapy
Investments, LLC,” and all Company business shall be conducted in that name or
in such other names that comply with applicable law as the Board of Managers may
select from time to time.  The Board of Managers may change the name of the
Company at any time and from time to time.  Prompt notification of any such
change shall be given to all Members.

 

Section 2.3            Term.  The term of the Company commenced on the date the
Certificate was filed with the office of the Secretary of State of the State of
Delaware and shall continue in existence perpetually until termination or
dissolution in accordance with the provisions of Section 7.2.

 

Section 2.4            Purpose; Powers.

 

(a)   General Powers.  The nature of the business or purposes to be conducted or
promoted by the Company is to engage in any lawful act or activity for which
limited liability companies may be organized under the Act.  The Company may
engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing.  Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company organized under the laws of the State of Delaware.

 

(b)   Company Action.  Subject to the provisions of this Agreement and except as
prohibited by applicable law, (i) the Company may, with the approval of the
Board of Managers, enter into and perform any and all documents, agreements and

 

16

--------------------------------------------------------------------------------


 

instruments, all without any further act, vote or approval of any Member and
(ii) the Board of Managers may authorize any Person (including any Member or
Officer) to enter into and perform any document on behalf of the Company.

 

(c)   Merger.  Subject to the provisions of this Agreement, the Company may,
with the approval of the Board of Managers and without the need for any further
act, vote or approval of any Member, merge with, or consolidate into, another
limited liability company (organized under the laws of Delaware or any other
state), a corporation (organized under the laws of Delaware or any other state)
or other business entity (as defined in Section 18-209(a) of the Act),
regardless of whether the Company is the survivor of such merger or
consolidation.

 

Section 2.5            Foreign Qualification.  Prior to the Company’s conducting
business in any jurisdiction other than the State of Delaware, the Board of
Managers shall cause the Company to comply, to the extent procedures are
available and those matters are reasonably within the control of the Officers,
with all requirements necessary to qualify the Company as a foreign limited
liability company in that jurisdiction.

 

Section 2.6            Registered Office; Registered Agent; Principal Office;
Other Offices.  The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Company) as the Board of Managers may designate
from time to time in the manner provided by law.  The registered agent of the
Company in the State of Delaware shall be the initial registered agent named in
the Certificate or such other Person or Persons as the Board of Managers may
designate from time to time in the manner provided by law.  The principal office
of the Company shall be at such place as the Board of Managers may designate
from time to time, which need not be in the State of Delaware, and the Company
shall maintain records at such place.  The Company may have such other offices
as the Board of Managers may designate from time to time.

 

Section 2.7            No State-Law Partnership.  The Unitholders intend that
the Company shall not be a partnership (including a limited partnership) or
joint venture, and that no Unitholder, Manager or Officer shall be a partner or
joint venturer of any other Unitholder, Manager or Officer by virtue of this
Agreement, for any purposes other than as is set forth in the last sentence of
this Section 2.7, and this Agreement shall not be construed to the contrary. 
The Unitholders intend that the Company shall be treated as a partnership for
federal and, if applicable, state or local income tax purposes, and each
Unitholder and the Company shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment.

 

ARTICLE III
CAPITALIZATION; REDEMPTION RIGHTS

 

Section 3.1            Units; Initial Capitalization; Schedules.

 

(a)   Units; Initial Capitalization.  Each Member’s interest in the Company,
including such Member’s interest, if any, in the capital, income, gain, loss,
deduction and

 

17

--------------------------------------------------------------------------------


 

expense of the Company and the right to vote, if any, on certain Company matters
as provided in this Agreement shall be represented by units of limited liability
company interest (each a “Unit”).  The Company shall have seven authorized
classes of Units, designated Preferred Units, Class A Units, Class G Units,
Class M Units, Class MEP Units, Class N Units and Class O Units, with 546,182.27
Preferred Units, 10,362,323.07 Class A Units, 10 Class G Units, 100,000 Class M
Units, 1,000,000 Class MEP Units, 10 Class N Units and 100,000 Class O Units
authorized for issuance.  On the date hereof, the issued and outstanding Units
consist of 543,356.87 Preferred Units, 10,310,469.21 Class A Units, 0 Class G
Units, 58,000 Class M Units, 874,457.42 Class MEP Units, 0 Class N Units and
54,750 Class O Units.  The ownership by a Unitholder of Units shall entitle such
Unitholder to allocations of profits and losses and other items and
distributions of cash and other property as is set forth in Article IV and
Article V.  The Company may not issue any fractional Units.

 

(b)   Schedule of Units; Schedule of Members.  The aggregate number of Units of
each class and the aggregate amount of cash Capital Contributions that have been
made by the Members and the Fair Market Value of any property other than cash
contributed by the Members with respect to the Units (including, if applicable,
a description and the amount of any liability assumed by the Company or to which
contributed property is subject) shall be set forth on Schedule A attached
hereto.  The Fair Market Value of any property contributed by any Management
Member with respect to any Units issued on the Initial Issuance Date shall be
equal to the amounts set forth in such Management Member’s Contribution
Agreement as the consideration for the issuance of the relevant Units.  The name
and address of each Member shall be set forth on Schedule B attached hereto. 
Schedules A and B shall remain strictly confidential and shall only be disclosed
by the Company to Vestar and the CEO.

 

Section 3.2            Authorization and Issuance of Additional Units.  Subject
to the provisions of Section 6.10, the Board of Managers shall have the right to
cause the Company to issue and/or create and issue at any time after the date
hereof, and for such amount and form of consideration as the Board of Managers
may determine, additional Units or other Equity Securities of the Company
(including issuing additional Preferred Units and Incentive Units or creating
other classes or series of Units or other Equity Securities having such powers,
designations, preferences and rights as may be determined by the Board of
Managers).  The Board of Managers shall have the power to make such amendments
to this Agreement in order to provide for such powers, designations, preferences
and rights as the Board of Managers in its discretion deems necessary or
appropriate to give effect to such additional authorization or issuance;
provided that any such amendment shall not reasonably be expected to have a
material and adverse effect on any Unitholder, in its capacity as such, that
would be borne disproportionately by such Unitholder relative to other
Unitholders holding Units of the same class under this Agreement (unless such
Unitholder consents in writing thereto). Any Units that are forfeited by, or
repurchased by the Company from, any Person pursuant to the provisions of the
applicable agreement between such Person and the Company shall be deemed to have
been acquired by the Company and may be re-issued at such time and upon such
terms and subject to such conditions as the Board of Managers or the
Compensation Committee determines; provided, that Incentive Units may only be
re-issued to employees, officers, directors or other service providers of or to
the Company and its Subsidiaries.

 

18

--------------------------------------------------------------------------------


 

Section 3.3            Authorization and Issuance of the Incentive Units;
Service Providers.

 

(a)   Authorization and Issuance of Incentive Units.  Subject to
Section 6.10(b), Incentive Units are authorized and reserved for issuance to
employees, officers, directors and other service providers of or to the Company
and its Subsidiaries, and the Board of Managers or the Compensation Committee
from time to time may issue such Units and establish such vesting, forfeiture
and repurchase criteria, and such Floor Amount in connection with their issuance
as the Board of Managers or the Compensation Committee in its discretion
determines (and as may be set forth in the applicable Management Grant
Agreement).

 

(b)   Profits Interests.  Each Person receiving Incentive Units shall make a
timely election under Section 83(b) of the Code with respect to such Units upon
their issuance, in a manner reasonably prescribed by the Company.  The Company
and each Person receiving Incentive Units hereby acknowledges and agrees that
each Person’s Incentive Units, as the case may be, and the rights and privileges
associated with such Units, collectively are intended to constitute a “profits
interest” in the Company within the meaning of Revenue Procedure 93-27, 1993-2
C.B. 343, or any successor Internal Revenue Service or Treasury Department
regulation or other pronouncement applicable at the date of issuance of such
Incentive Units, as the case may be.  For so long as Revenue Procedure 2001-43,
2001-2 C.B. 343, is effective, the Company and each Person who receives
Incentive Units, as the case may be, hereby agrees (i) that all such Persons
will be treated as Unitholders and as partners for federal income tax purposes
immediately upon issuance of such Units and (ii) to comply with the provisions
of Revenue Procedure 2001-43, and neither the Company nor any such Person shall
perform any act or take any position inconsistent with the application of
Revenue Procedure 2001-43.

 

(c)   Authorization of Safe Harbor Election.  By executing this Agreement, each
Member authorizes and directs the Company to elect to have the “safe harbor”
described in the proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43, 2005-24 I.R.B. 1221 (the “Notice”), apply to any
interest in the Company Transferred to a service provider by the Company on or
after the effective date of such Revenue Procedure in connection with services
provided to the Company (and, to the extent that then-applicable guidance
permits, in connection with services provided to any Subsidiary).  For purposes
of making such safe harbor election, the Tax Matters Member is hereby designated
as the “partner who has responsibility for federal income tax reporting” by the
Company and, accordingly, for execution of a “safe harbor election” in
accordance with Section 3.03(1) of the Notice.  The Company and each Member
hereby agree to comply with all requirements of the safe harbor described in the
Notice, including the requirement that each Member shall prepare and file all
federal income tax returns reporting the income tax effects of each safe harbor
partnership interest issued by the Company in a manner consistent with the
requirements of the Notice.

 

(d)   Amendment by Tax Matters Member.  Each Member authorizes the Tax Matters
Member to amend this Section 3.3 to the extent necessary to achieve

 

19

--------------------------------------------------------------------------------


 

substantially the same tax treatment with respect to any profits interest in the
Company Transferred to a service provider by the Company in connection with
services provided to the Company (and, to the extent that then applicable
guidance permits, in connection with services provided to any Subsidiary) as is
set forth in, as applicable, Revenue Procedure 93-27, Revenue Procedure 2001-43
or Section 4 of the Notice (e.g., to reflect changes from the rules set forth in
the Notice in subsequent Internal Revenue Service or Treasury Department
guidance), provided that such amendment is not materially adverse to any Member
(as compared with the after-tax consequences that would result if the provisions
of the Notice applied to all profits interests in the Company Transferred to a
service provider by the Company in connection with services provided to the
Company or any of its Subsidiaries).

 

Section 3.4            Capital Accounts.

 

(a)   The Company shall maintain a separate capital account for each Unitholder
according to the rules of Regulations Section 1.704-1(b)(2)(iv) (each a “Capital
Account”).  The Capital Account of each Unitholder shall be credited initially
with an amount equal to such Unitholder’s cash contributions and the Fair Market
Value of property contributed to the Company by the Unitholder (net of any
liabilities securing such contributed property that the Company is considered to
assume or take subject to).

 

(b)   The Capital Account of each Unitholder shall (i) be credited with all
Income allocated to such Unitholder pursuant to Section 5.1 and Section 5.2, and
with the amount equal to such Unitholder’s cash contributions and the Fair
Market Value of property contributed to the Company by the Unitholder (net of
any liabilities securing such contributed property that the Company is
considered to assume or take subject to) and (ii) be debited with all Loss
allocated to such Unitholder pursuant to Section 5.1 or Section 5.2, and with
the amount of cash and the Gross Asset Value of any property (net of liabilities
assumed by such Unitholder and liabilities to which such property is subject)
distributed by the Company to such Unitholder.

 

(c)   The Company may, upon the occurrence of the events specified in Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts of the
Unitholders in accordance with the rules of such Regulation and Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

 

Section 3.5            Negative Capital Accounts.  No Unitholder shall be
required to pay to any other Unitholder or the Company any deficit or negative
balance that may exist from time to time in such Unitholder’s Capital Account
(including upon and after dissolution of the Company).

 

Section 3.6            No Withdrawal.  No Person shall be entitled to withdraw
any part of such Person’s Capital Contributions or Capital Account or to receive
any distribution from the Company, except as expressly provided herein.

 

Section 3.7            Loans From Unitholders.  Loans by Unitholders to the
Company shall not be considered Capital Contributions.  If any Unitholder shall
loan funds to the

 

20

--------------------------------------------------------------------------------


 

Company, then the making of such loans shall not result in any increase in the
Capital Account balance of such Unitholder.  The amount of any such loans shall
be a debt of the Company to such Unitholder and shall be payable or collectible
in accordance with the terms and conditions upon which such loans are made.

 

Section 3.8            No Right of Partition.  No Unitholder shall have the
right to seek or obtain partition by court decree or operation of law of any
property of the Company or any of its Subsidiaries or the right to own or use
particular or individual assets of the Company or any of its Subsidiaries, or,
except as expressly contemplated by this Agreement, be entitled to distributions
of specific assets of the Company or any of its Subsidiaries.

 

Section 3.9            Non-Certification of Units; Legend; Units Are Securities.

 

(a)   Units shall be issued in non-certificated form; provided that the Board of
Managers may cause the Company to issue certificates to a Member representing
the Units held by such Member.  If any Unit certificate is issued, then such
certificate shall bear a legend as is set forth in Section 9.2 of the
Securityholders Agreement and also substantially in the following form:

 

This certificate evidences a [Preferred] [Class [A][G][M][MEP][N][O] Unit
representing an interest in Radiation Therapy Investments, LLC and shall be a
security within the meaning of Article 8 of the Uniform Commercial Code.

 

The interest in Radiation Therapy Investments, LLC represented by this
certificate is subject to restrictions on transfer set forth in (i) the [Then
Effective] Amended and Restated Limited Liability Company Agreement of Radiation
Therapy Investments, LLC, dated as of [Applicable Date], by and among Radiation
Therapy Investments, LLC and each of the members from time to time party
thereto, as the same may be amended from time to time and the (ii) the Amended
and Restated Securityholders Agreement of Radiation Therapy Investments, LLC
dated as of March 25, 2008 by and among Radiation Therapy Investments, LLC and
some or all of the members from time to time party thereto, as the same may be
amended from time to time.

 

(b)   The Company hereby irrevocably elects that all Units shall be “securities”
governed by Article 8 of the Uniform Commercial Code as in effect from time to
time in the State of Delaware or analogous provisions in the Uniform Commercial
Code in effect in any other jurisdiction.  This Section 3.9(b) shall not be
amended without the prior written consent of all of the Members, and any
purported amendment to this Section 3.9(b) in violation of the foregoing shall
be null and void.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IV
DISTRIBUTIONS

 

Section 4.1            Distributions; Priority.  Distributable Assets will be
distributed at such times as are determined by the Board of Managers, subject to
Section 4.4, in the order and priority set forth below:

 

(a)   First, $240,779,400 to the Preferred Unitholders pro rata in accordance
with each such Unitholder’s aggregate Unreturned Preferred Capital.

 

(b)   Second, until such time as the Class M Unitholders have received aggregate
distributions pursuant to this Section 4.1(b) in the amount of $17,258,360:
(i) 91.28% to the Preferred Unitholders, pro rata in accordance with each such
Unitholder’s aggregate Unreturned Preferred Capital, (ii) 1.72% to the Class G
Unitholders, pro rata in accordance with the respective number of Class G Units
held by each such Unitholder immediately prior to such distribution, and
(iii) 7% to the Class M Unitholders, pro rata in accordance with the respective
number of Class M Units held by each such Unitholder immediately prior to such
distribution.

 

(c)   Third, until such time as each Preferred Unitholder’s Unreturned Preferred
Capital has been reduced to zero, (i) 89.28% to the Preferred Unitholders, pro
rata in accordance with each such Unitholder’s aggregate Unreturned Preferred
Capital, (ii) 1.72% to the Class G Unitholders, pro rata in accordance with the
respective number of Class G Units held by each such Unitholder immediately
prior to such distribution, and (iii) 9% to the Class O Unitholders, pro rata in
accordance with the respective number of Class O Units held by each such
Unitholder immediately prior to such distribution.

 

(d)   Fourth, if any Class N Units remain outstanding at the time of such
distribution, $3,500,000  to the Class N Unitholders, pro rata in accordance
with the respective number of Class N Units held by each such Unitholder
immediately prior to such distribution.

 

(e)   Fifth, until such time as the Class O Unitholders have received aggregate
distributions pursuant to this Section 4.1(e) and Section 4.1(c) in the amount
of $13,500,000, (i) 89.28% to the Class A Unitholders, pro rata in accordance
with each such Unitholder’s Unreturned Class A Capital, (ii) 1.72% to the
Class G Unitholders, pro rata in accordance with the respective number of
Class G Units held by each such Unitholder immediately prior to such
distribution, and (iii) 9% to the Class O Unitholders, pro rata in accordance
with the respective number of Class O Units held by each such Unitholder
immediately prior to such distribution.

 

(f)    Sixth, until such time as each Class A Unitholder’s Unreturned Class A
Capital has been reduced to zero, (i) 1.72% to the Class G Unitholders, pro rata
in accordance with the respective number of Class G Units held by each such
Unitholder immediately prior to such distribution, and (ii) 98.28% to the
Class A Unitholders, pro rata in accordance with each such Unitholder’s
Unreturned Class A Capital.

 

(g)   Seventh, until such time as each Class MEP Unitholder’s Unreturned
Class MEP Capital has been reduced to zero, (i) 1.72% to the Class G
Unitholders, pro rata in accordance with the respective number of Class G Units
held by each such

 

22

--------------------------------------------------------------------------------


 

Unitholder immediately prior to such distribution, and (ii) 98.28% to the
Class MEP Unitholders pro rata in accordance with each such Unitholder’s
Unreturned Class MEP Capital.

 

(h)   Eighth, the remainder to the Class A Unitholders, Class G Unitholders and
Vested Class MEP Unitholders, divided as follows:

 

(i)            86.28% to the Class A Unitholders pro rata in accordance with the
aggregate number of Class A Units held by each such Unitholder immediately prior
to such distribution;

 

(ii)           1.72% to the Class G Unitholders, pro rata in accordance with the
respective number of Class G Units held by each such Unitholder immediately
prior to such distribution; and

 

(iii)          12% to, (A) the Vested Class MEP Unitholders in a percentage
equal to the product of (x) 12% multiplied by (y) the Class MEP Fraction, to the
Vested Class MEP Unitholders, pro rata in accordance with the number of Vested
Class MEP Units held by each such Unitholder immediately prior to such
distribution, and (B) the remainder of such 12% to the Class A Unitholders, pro
rata in accordance with the number of Class A Units held by each such Unitholder
immediately prior to such distribution; provided, however, that with respect to
clause (A) of this Section 4.1(h)(iii), any Vested Class MEP Unit shall share in
distributions pursuant to this Section 4.1(h)(iii) only from and after the point
at which the aggregate amount of distributions to the Unitholders pursuant to
this Section 4.1(h) after the date of issuance of the Vested Class MEP Unit is
equal to the Floor Amount for such Vested Class MEP Unit and any amounts not
distributed to the holders of such Vested Class MEP Units by reason of the Floor
Amounts shall be distributed pursuant to clause (B) of this Section 4.1(h)(iii).

 

Section 4.2            Priority over Form of Consideration..  Notwithstanding
any other provision in this Agreement, if the Company makes a distribution
pursuant to Section 4.1 that includes more than one kind of asset (e.g., cash,
equity or debt securities or any combination thereof), then the assets available
for distribution shall be distributed ratably among all Unitholders entitled to
participate in such distribution; provided that, to the extent cash is included
in such assets, such cash shall first be distributed to the Preferred
Unitholders if they so elect by vote of holders of a majority of the Preferred
Units.

 

Section 4.3            Successors.  For purposes of determining the amount of
distributions under Section 4.1, each Unitholder shall be treated as having made
the Capital Contributions and as having received the distributions made to or
received by its predecessors with respect to any of such Unitholder’s Units.

 

Section 4.4            Tax Distributions.  Subject to the Act and to any
restrictions contained in any agreement to which the Company is bound and
notwithstanding the provisions

 

23

--------------------------------------------------------------------------------


 

of Section 4.1, no later than the tenth day of each April, June and September of
any calendar year and January of the following calendar year, the Company shall,
to the extent of available cash of the Company, make a distribution in cash
(each, a “Tax Distribution”) to each Unitholder in an amount equal to the excess
of (a) the product of (i) the cumulative taxable income allocated by the Company
to the Unitholder through the end of the month immediately preceding the
distribution date, in excess of the cumulative taxable loss allocated by the
Company to such Unitholder for that period, to the extent that such taxable loss
would be available (without regard to any other Tax item of the Unitholder) to
offset such taxable income, in each case based upon (x) the information returns
filed by the Company, as amended or adjusted to date, and (y) estimated amounts,
in the case of periods for which the Company has not yet filed information
returns, and (ii) the Assumed Tax Rate applicable to each period, over (b) all
prior distributions to the Unitholders pursuant to Section 4.1 (other than
clauses (a), (b)(i), (c)(i), (e)(i), (f)(ii) and (g)(ii) thereof) and this
Section 4.4.  All distributions made pursuant to this Section 4.4 to a
Unitholder shall be treated as advance distributions under Section 4.1 (other
than clauses (a), (b)(i), (c)(i), (e)(i), (f)(ii) and (g)(ii) thereof) and shall
be taken into account in determining the amount subsequently distributable to
the Unitholder under Section 4.1.  In particular, if, at the time that the
Company makes any distribution under Section 4.1 (other than clauses (a),
(b)(i), (c)(i), (e)(i), (f)(ii) and (g)(ii) thereof) or this Section 4.4, any
Unitholder has received a share of the aggregate distributions made pursuant to
such Section(s), as applicable, that is less than the share that it would have
received if all such distributions had been made pursuant to such Section(s), as
applicable, without regard to Section 4.4, then, notwithstanding such
Section(s), as applicable, distributions first shall be made 100 percent to the
Unitholders having such a shortfall in such amounts as are required so that each
Unitholder has received its appropriate share, determined under such Section(s),
as applicable, of all distributions made by the Company under such Section(s),
as applicable, and this Section 4.4.  For the avoidance of doubt, Tax
Distributions shall be made only with respect to income of the Company allocated
to the Unitholders (as opposed to income recognized by any Member with respect
to the issuance or vesting of such Member’s Units).  For the purpose of
determining the amount of distributions under Section 4.4, each Unitholder shall
be treated as having been allocated the cumulative taxable income and received
the distributions made to or received by its predecessors with respect to any of
such Unitholder’s Units.

 

Section 4.5            Security Interest and Right of Set-Off.  As security for
any liability or obligation to which the Company may be subject as a result of
any act or status of any Unitholder, or to which the Company may become subject
with respect to the interest of any Unitholder, the Company shall have (and each
Unitholder hereby grants to the Company) a security interest in all
Distributable Assets distributable to such Unitholder to the extent of the
amount of such liability or obligation.  Whenever the Company is to pay any sum
to any Unitholder or any Affiliate or related Person thereof pursuant to the
terms of this Agreement, any amounts that such Unitholder or such Affiliate or
related Person owes to the Company may be deducted from that sum before payment.

 

Section 4.6            Certain Distributions.  For purposes of this Article IV,
a distribution to a Member of property (other than cash) shall be treated as a
Tax Distribution pursuant to Section 4.4 (rather than as, for example, a
distribution pursuant to Section 4.1(a)), in an amount equal to the hypothetical
amount of tax that the Member would pay, at the Assumed Tax Rate, if (i) such
property were not treated as a distribution of money pursuant to Section

 

24

--------------------------------------------------------------------------------


 

731(c)(2) of the Code (to the extent that Section 731(c)(2) otherwise applies)
and (ii) the Member sold the property immediately after receiving such
distribution.

 

ARTICLE V
ALLOCATIONS

 

Section 5.1            Allocations.  Except as otherwise provided in
Section 5.2, Net Income and Net Loss (and, if necessary, individual items of
Income and Loss) shall be allocated annually (and at such other times as the
Board of Managers determines) to the Unitholders in such manner that the Capital
Account balance of each Unitholder shall, to the greatest extent possible, be
equal to the amount, positive or negative, that would be distributed to such
Unitholder (in the case of a positive amount) or for which such Unitholder would
be liable to the Company under this Agreement (in the case of a negative
amount), if (a) the Company were to sell the assets of the Company for their
Gross Asset Values, (b) all Company liabilities were satisfied (limited with
respect to each nonrecourse liability to the Gross Asset Values of the assets
securing such liability), (c) the Company were to distribute the proceeds of
sale pursuant to Section 4.1 (including to the holders of unvested Class MEP
Units that are treated as Unitholders pursuant to Section 3.3) and (d) the
Company were to dissolve pursuant to Article VII, minus such Unitholder’s share
of Company Minimum Gain and Member Minimum Gain, computed immediately prior to
the hypothetical sale of assets.

 

Section 5.2            Special Allocations.

 

(a)   Loss attributable to Member Nonrecourse Debt shall be allocated in the
manner required by Regulations Section 1.704-2(i).  If there is a net decrease
during a taxable year in Member Minimum Gain, Income for such taxable year (and,
if necessary, for subsequent taxable years) shall be allocated to the
Unitholders in the amounts and of such character as is determined according to
Regulations Section 1.704-2(i)(4).  This Section 5.2(a) is intended to be a
“partner nonrecourse debt minimum gain chargeback” provision that complies with
the requirements of Regulations Section 1.704-2(i)(4), and shall be interpreted
in a manner consistent therewith.

 

(b)   Except as otherwise provided in Section 5.2(a), if there is a net decrease
in Company Minimum Gain during any taxable year, each Unitholder shall be
allocated Income for such taxable year (and, if necessary, for subsequent
taxable years) in the amounts and of such character as is determined according
to Regulations Section 1.704-2(f).  This Section 5.2(b) is intended to be a
“minimum gain chargeback” provision that complies with the requirements of
Regulations Section 1.704-2(f), and shall be interpreted in a manner consistent
therewith.

 

(c)   If any Unitholder that unexpectedly receives an adjustment, allocation or
distribution described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) has an Adjusted Capital Account Deficit as of the end of any taxable year,
computed after the application of Section 5.2(a) and Section 5.2(b) but before
the application of any other provision of this Article V, then Income for such
taxable year shall be allocated to such Unitholder in proportion to, and to the
extent of, such Adjusted Capital Account Deficit.  This Section 5.2(c) is
intended to be a “qualified income offset” provision as described in

 

25

--------------------------------------------------------------------------------


 

Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.

 

(d)   Income and Loss described in clause (iv) of the definition of Gross Asset
Value shall be allocated in a manner consistent with the manner that the
adjustments to the Capital Accounts are required to be made pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m).

 

(e)   The allocations set forth in Section 5.2(a) through
Section 5.2(d) inclusive (the “Regulatory Allocations”) are intended to comply
with certain requirements of Section 1.704-1(b) and 1.704-2 of the Regulations. 
The Regulatory Allocations may not be consistent with the manner in which the
Unitholders intend to allocate Income and Loss of the Company or to make
distributions.  Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, items of Income and Loss
of the Company shall be allocated among the Unitholders so as to eliminate the
effect of the Regulatory Allocations and thereby cause the respective Capital
Account balances of the Unitholders to be in the amounts (or as close thereto as
possible) they would have been if Income and Loss had been allocated without
reference to the Regulatory Allocations.  In general, the Unitholders anticipate
that this will be accomplished by specially allocating other Income and Loss
among the Unitholders so that the net amount of Regulatory Allocations and such
special allocations to each such Unitholder is zero.

 

(f)    Income and Loss of the Company shall be allocated in the manner required
by proposed Regulations Section 1.704(b)-1(b)(4)(xii)(c) (or any successor
guidance dealing with so-called “forfeiture allocations”) from and after the
time permitted by applicable final or temporary guidance.

 

Section 5.3            Tax Allocations.

 

(a)   The income, gains, losses and deductions of the Company shall be allocated
for federal, state and local income tax purposes among the Unitholders in
accordance with the allocation of such income, gains, losses and deductions
among the Unitholders for purposes of computing their Capital Accounts; except
that if any such allocation is not permitted by the Code or other applicable
law, then the Company’s subsequent income, gains, losses and deductions for tax
purposes shall be allocated among the Unitholders so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.

 

(b)   Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Unitholders in accordance with Section 704(c) of the Code so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Gross Asset Value, using the
“remedial method” under Regulation Section 1.704-3(d), unless otherwise agreed
in writing by the Vestar Majority Holders.

 

26

--------------------------------------------------------------------------------


 

(c)   If the Gross Asset Value of any Company asset is adjusted pursuant to the
requirements of Regulations Section 1.704-1(b)(2)(iv)(e) or (f), subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Section 704(c) of the Code using such method or methods as the
Vestar Group Majority may direct.

 

(d)   In addition to the consent rights set forth in Section 6.10(b), the Vestar
Group Majority shall have the sole and exclusive right to determine the method
used by the Company or any of its Subsidiaries to make allocations pursuant to
Section 704(c) of the Code (including any so-called “reverse” Section 704(c)
allocations).

 

(e)   Tax credits, tax credit recapture and any items related thereto shall be
allocated to the Unitholders according to their interests in such items as
reasonably determined by the Board of Managers taking into account the
principles of Regulations Sections 1.704-1(b)(4)(ii) and 1.704-1T(b)(4)(xi).

 

(f)    Allocations pursuant to this Section 5.3 are solely for the purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Unitholder’s Capital Account or share of Income, Loss,
distributions or other Company items pursuant to any provision of this
Agreement.

 

Section 5.4            Unitholders’ Tax Reporting.  The Unitholders acknowledge
and are aware of the income tax consequences of the allocations made pursuant to
this Article V and, except as may otherwise be required by applicable law or
regulatory requirements, hereby agree to be bound by the provisions of this
Article V in reporting their shares of Company income, gain, loss, deduction and
credit for federal, state and local income tax purposes.

 

Section 5.5            Indemnification and Reimbursement for Payments on Behalf
of a Unitholder.  If the Company is required by law to make any payment to a
Governmental Entity that is specifically attributable to a Unitholder or a
Unitholder’s status as such (including federal withholding taxes, state or local
personal property taxes and state or local unincorporated business taxes), then
such Unitholder shall indemnify the Company in full for the entire amount paid
(including interest, penalties and related expenses).  The Board of Managers may
offset distributions to which a Person is otherwise entitled under this
Agreement against such Person’s obligation to indemnify the Company under this
Section 5.5.  A Unitholder’s obligation to indemnify the Company under this
Section 5.5 shall survive termination, dissolution, liquidation and winding up
of the Company, and for purposes of this Section 5.5, the Company shall be
treated as continuing in existence.  The Company may pursue and enforce all
rights and remedies it may have against each Unitholder under this Section 5.5,
including instituting a lawsuit to collect such indemnification, with interest
calculated at a rate equal to 10 percent (but not in excess of the highest rate
per annum permitted by law).

 

27

--------------------------------------------------------------------------------


 

ARTICLE VI
MANAGEMENT

 

Section 6.1            The Board of Managers; Delegation of Authority and
Duties.

 

(a)   Members and Board of Managers.  The Members shall possess all rights and
powers as provided in the Act and otherwise by applicable law.  Except as
otherwise expressly provided for herein, the Members hereby consent to the
exercise by the Board of Managers of all such powers and rights conferred on
them by the Act with respect to the management and control of the Company. 
Notwithstanding the foregoing and except as explicitly set forth in this
Agreement, if a vote, consent or approval of the Members is required by the Act
or other applicable law with respect to any act to be taken by the Company or
matter considered by the Board of Managers, each Member agrees that it shall be
deemed to have consented to or approved such act or voted on such matter in
accordance with a vote of the Board of Managers on such act or matter.  Each
Class A Unitholder shall have one vote for each Class A Unit held by such
Unitholder.  Holders of Preferred Units and Incentive Units shall not have the
right to vote on any matter unless such right is expressly provided herein.  If
a vote, consent or approval of the Members is required by this Agreement, only
the Class A Members shall be entitled to vote, consent or approve unless a right
to vote, consent or approve is expressly provided herein to any other Member. 
Unless otherwise set forth in this Agreement, any vote, consent or approval of
any class of Units required by this Agreement shall require a majority of the
voting power of the applicable Units.  No Member, in its capacity as a Member,
shall have any power to act for, sign for or do any act that would bind the
Company.  The Members, acting through the Board of Managers, shall devote such
time and effort to the affairs of the Company as they may deem appropriate for
the oversight of the management and affairs of the Company.  Each Member
acknowledges and agrees that no Member shall, in its capacity as a Member, be
bound to devote all of such Member’s business time to the affairs of the
Company, and that each Member and such Member’s Affiliates do and will continue
to engage for such Member’s own account and for the account of others in other
business ventures.

 

(b)   Delegation by Board of Managers.  The Board of Managers shall have the
power and authority to delegate to one or more other Persons the Board of
Managers’ rights and powers to manage and control the business and affairs of
the Company, including to delegate to agents and employees of a Member, a
Manager or the Company (including Officers), and to delegate by a management
agreement or another agreement with, or otherwise to, other Persons.  The Board
of Managers may authorize any Person (including any Member, Officer or Manager)
to enter into and perform under any document on behalf of the Company.

 

(c)   Committees.  With the consent of at least one Manager designated by the
Vestar Group Majority, the Board of Managers may, from time to time, designate
one or more committees (including the Compensation Committee), each of which
shall be comprised of at least two Managers.  Any such committee, to the extent
provided in the enabling resolution and until dissolved by the Board of
Managers, shall have and may exercise any or all of the authority of the Board
of Managers.  At every meeting of any such committee, unless otherwise provided
in the enabling resolution, the presence of a majority of all the Managers
thereof shall constitute a quorum, and the affirmative vote of a majority of the
Managers present shall be necessary for the adoption of any resolution. 

 

28

--------------------------------------------------------------------------------


 

The Board of Managers may dissolve any committee at any time, unless otherwise
provided in the Certificate or this Agreement.

 

Section 6.2            Establishment of Board of Managers.

 

(a)   Managers.  There shall be established a board of managers  (the “Board of
Managers”) composed of such number of persons as is determined by the Vestar
Group Majority consistent with Section 2.1 of the Securityholders Agreement, all
of whom shall be individuals as determined pursuant to the Securityholders
Agreement (“Manager”) who shall be elected by a majority vote of the holders of
the Class A Units, voting together as a single class, and each such Unitholder
shall have one vote for each Unit held by such Member.  The size of the Board of
Managers may from time to time be changed with the prior written consent of the
Vestar Group Majority in a manner consistent with Section 2.1 of the
Securityholders Agreement.  Each Manager shall be a “manager” (as such term is
defined in the Act) of the Company but, notwithstanding the foregoing, no
Manager shall have any rights or powers beyond the rights and powers granted to
such Manager in this Agreement.  Any Manager may be removed from the Board of
Managers at any time by the holders of a majority of the Class A Units in a
manner consistent with Section 2.1 of the Securityholders Agreement.  Each
Manager shall remain in office until his or her death, resignation or removal,
and in the event of death, resignation or removal of a Manager, the holders of a
majority of the total voting power of the outstanding Units shall fill the
vacancy created.

 

(b)   Duties; Investment Opportunities; Conflicts of Interest.

 

(i)            A Manager shall be personally liable to the Company and the other
Members for any loss incurred by such Person for acts or omissions in the
management of the Company only in the case of gross negligence, willful
misconduct, bad faith or breach of fiduciary duty as provided below by such
Manager; but a Manager shall not be personally liable to the Company or any
Member for any other acts or omissions, including the negligence, strict
liability or other fault or responsibility (short of gross negligence, willful
misconduct, bad faith or breach of fiduciary duty as provided below) by such
Manager.  The Board of Managers and any member or committee thereof may consult
with counsel and accountants in respect of Company affairs and, provided the
Board of Managers (or such member or committee, as the case may be) acts in good
faith reliance upon the advice or opinion of such counsel or accountants, the
Board of Managers (or such member or committee, as the case may be) shall not be
liable for any loss suffered by the Members or the Company in reliance thereon. 
Notwithstanding any other provision of this Agreement or any duty otherwise
existing at law or in equity, the parties hereby agree that the Managers and the
Members, in their capacities as Managers and Members, as applicable, shall, to
the maximum extent permitted by law, including Section 18-1101(c) of the Act,
owe no fiduciary duties to the Company, the Members or any other Person bound by
this Agreement; provided, however, that the Managers shall act in accordance
with the implied contractual covenant of good faith and fair dealing.  Any
amendment or modification of the provisions of this Section 6.2(b) shall not
adversely affect any

 

29

--------------------------------------------------------------------------------


 

rights or protections of a Manager at the time of such amendment or
modification.  Except as stated in the preceding sentence and the other duties
as may be expressly set forth in this Agreement, a Manager shall not be subject
to any duties in the management of the Company.  And, for the avoidance of
doubt, in the event that there is a Company Sale and the Board of Managers or
any particular Manager, in such capacity, takes any action to implement,
undertake or facilitate such Company Sale at the request of Vestar, then such
action shall not be subject to the standards set forth in this Section 6.2(b),
but instead shall be considered actions taken to implement the contractual
agreements of the parties to this Agreement and not in a fiduciary capacity to
the Members.

 

(ii)           In performing such Person’s duties, each of the Managers and the
officers of the Company shall be entitled to rely in good faith on the
provisions of this Agreement and on information, opinions, reports or statements
(including financial statements and information, opinions, reports or statements
as to the value or amount of the assets, liabilities, profits or losses of the
Company or any facts pertinent to the existence and amount of assets from which
distributions to Unitholders might properly be paid), of the following other
Persons or groups:  (A) one or more officers or employees of the Company or any
of its Subsidiaries; (B) any attorney, independent accountant or other Person
employed or engaged by the Company or any of its Subsidiaries; or (C) any other
Person who has been selected with reasonable care by or on behalf of the Company
or any of its Subsidiaries, in each case, as to matters which such relying
Person reasonably believes to be within such other Person’s professional or
expert competence.  The preceding sentence shall in no way limit any Person’s
right to rely on information to the extent provided in Section 18-406 of the
Act.

 

(iii)          The Members expressly acknowledge that (A) Vestar and its
respective Affiliates are permitted to have, and may presently or in the future
have, investments or other business relationships with entities other than
through the Company or any of its Subsidiaries (an “Other Business”), (B) Vestar
and its respective Affiliates may have or may develop a strategic relationship
with an Other Business, (C) none of Vestar and its respective Affiliates will be
prohibited by virtue of its investment in the Company or any of its Subsidiaries
or, if applicable, its service on the Board of Managers from pursuing and
engaging in any such activities with Other Businesses, (D) none of Vestar and
its respective Affiliates shall be obligated to inform the Company or any of its
Subsidiaries of any such opportunity, relationship or investment relating to
Other Businesses, (E) the other Members will not acquire or be entitled to any
interest or participation in any Other Business except as provided in any
agreement with the Company or Subsidiary as a result of the participation
therein of Vestar or any of its respective Affiliates, and (F) the involvement
of any equityholder of a Member or its Affiliates in any Other Business except
as provided in any agreement with the Company or Subsidiary will not constitute
a conflict of interest by such Persons with respect to the Company or its
Members or any of its Subsidiaries.  Nothing in the preceding sentence shall
limit the confidentiality obligations of Section 9.4

 

30

--------------------------------------------------------------------------------


 

or, other than as described in this Section 6.2(b)(iii), any fiduciary
obligations of the Managers.

 

(c)   Absence.  A Manager may designate a Person to act as his or her substitute
and in his or her place at any meeting of the Board of Managers.  Such Person
shall have all power of the absent Manager, and references herein to a “Manager”
at a meeting shall be deemed to include his or her substitute.  Notwithstanding
anything in this Agreement to the contrary, Managers, in their capacities as
such, shall not be deemed to be “members” (as such term is defined in the Act)
of the Company.

 

(d)   No Individual Authority.  No Manager has the authority or power to act for
or on behalf of the Company, to do any act that would be binding on the Company
or to make any expenditures or incur any obligations on behalf of the Company or
authorize any of the foregoing, other than acts that are expressly authorized by
the Board of Managers.

 

(e)   Conflict.  Each provision of this Section 6.2 is subject to the terms and
provisions of the Securityholders Agreement, and to the extent any such
provisions apply, they are then to be construed as being incorporated in this
Agreement and made a part hereof.

 

(f)    Compensation of Directors; Expense Reimbursement.  Managers that are also
employees or officers of the Company or any of its Subsidiaries shall not
receive any stated salary for services in their capacity as Managers; provided,
however, that, subject to Section 6.10(b), nothing herein contained shall be
construed to preclude any Manager from serving the Company or any Subsidiary in
any other capacity and receiving compensation (including Incentive Units)
therefor.  Managers that are not also employees or officers of the Company or
any of its Subsidiaries may receive equity based compensation and/or a stated
salary for their services as Managers, in each case, as is determined from time
to time by the Board of Managers.  Managers shall be reimbursed for any
reasonable out-of-pocket expenses related to attendance at each regular or
special meeting of the Board of Managers (or any committee thereof), subject to
the Company’s requirements with respect to reporting and documentation of such
expenses.

 

Section 6.3            Board of Managers Meetings.

 

(a)   Quorum and Voting.  A majority of the total number of Managers (including
at least one Manager designated by the Vestar Group Majority) shall constitute a
quorum for the transaction of business of the Board of Managers and, except as
otherwise provided in this Agreement or Section 2.3 of the Securityholders
Agreement, the act of a majority of the Managers present at a meeting of the
Board of Managers at which a quorum is present shall be the act of the Board of
Managers.  A Manager who is present at a meeting of the Board of Managers at
which action on any matter is taken shall be presumed to have assented to the
action unless his dissent shall be entered in the minutes of the meeting or
unless he shall file his written dissent to such action with the Person acting
as secretary of the meeting before the adjournment thereof or shall deliver

 

31

--------------------------------------------------------------------------------


 

such dissent to the Company immediately after the adjournment of the meeting. 
Such right to dissent shall not apply to a Manager who voted in favor of such
action.

 

(b)   Place and Waiver of Notice.  Meetings of the Board of Managers may be held
at such place or places as shall be determined from time to time by resolution
of the Board of Managers.  At all meetings of the Board of Managers, business
shall be transacted in such order as shall from time to time be determined by
resolution of the Board of Managers.  Attendance of a Manager at a meeting shall
constitute a waiver of notice of such meeting, except where a Manager attends a
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting is not lawfully called or convened.

 

(c)   Regular Meetings.  Regular meetings of the Board of Managers may be held
as from time to time shall be determined by the Board of Managers.  After there
has been such determination, and notice thereof has once been given to each
Manager, regular meetings of the Board of Managers may be held without further
notice being given.  Such notice need not state the purpose or purposes of, nor
the business to be transacted at, such meeting, except as may otherwise be
required by applicable law or provided for in this Agreement.

 

(d)   Special Meetings.  Special meetings of the Board of Managers may be called
on at least 24 hours notice to each Manager by any two Managers.  Such notice
need not state the purpose or purposes of, nor the business to be transacted at,
such meeting, except as may otherwise be required by applicable law or provided
for in this Agreement.

 

(e)   Notice.  Notice of any special meeting of the Board of Managers or other
committee may be given personally, by mail, facsimile, courier or other means
and, if other than personally, shall be deemed given when written notice is
delivered to the office of the Manager at the address of the Manager in the
books and records of the Company.

 

Section 6.4            Chairman and Vice Chairman.  The Board of Managers shall
designate a Manager to serve as chairman.  The Board of Managers may designate a
Manager to serve as vice chairman.  The chairman shall preside at all meetings
of the Board of Managers.  If the chairman is absent at any meeting of the Board
of Managers, the vice chairman serve as interim chairman for that meeting.  The
chairman shall have no independent authority or power to act for or on behalf of
the Company, to do any act that would be binding on the Company or to make any
expenditure or incur any obligations on behalf of the Company or authorize any
of the foregoing.  The chairman shall not have exclusive power to establish the
agenda for any meeting.  Any matter proposed for consideration and seconded by
at least one Manager other than the proposing Manager shall be deemed properly
raised for consideration at any meeting.

 

Section 6.5            Approval or Ratification of Acts or Contracts.  Any act
or contract approved or ratified by the Board of Managers shall be as valid and
as binding upon the Company and upon all the Members (in their capacity as
Members) as if it had been approved or ratified by each Member of the Company.

 

32

--------------------------------------------------------------------------------


 

Section 6.6            Action by Written Consent.  Any action permitted or
required by the Act, the Certificate or this Agreement to be taken at a meeting
of the Board of Managers or any committee designated by the Board of Managers
may be taken without a meeting if a consent in writing, setting forth the action
to be taken, is signed by a majority of the Managers or representatives of such
other committee, as the case may be, subject to Section 2.3 of the
Securityholders Agreement.  Such consent shall have the same force and effect as
a vote at a meeting and may be stated as such in any document or instrument
filed with the Secretary of State of the State of Delaware, and the execution of
such consent shall constitute attendance or presence in person at a meeting of
the Board of Managers or any such other committee, as the case may be.

 

Section 6.7            Meetings by Telephone Conference or Similar Measures. 
Subject to the requirements of this Agreement for notice of meetings, the
Managers, or representatives of any other committee designated by the Board of
Managers, may participate in and hold a meeting of the Board of Managers or any
such other committee, as the case may be, by means of a conference telephone or
similar communications equipment by means of which all Persons participating in
the meeting can hear each other, and participation in such meeting shall
constitute attendance and presence in person at such meeting, except where a
Person participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

Section 6.8            Officers.

 

(a)   Designation and Appointment.  The Board of Managers may, from time to
time, employ and retain Persons as may be necessary or appropriate for the
conduct of the Company’s business (subject to the supervision and control of the
Board of Managers), including employees, agents and other Persons (any of whom
may be a Member or Manager) who may be designated as Officers of the Company,
with such titles as and to the extent authorized by the Board of Managers.  Any
number of offices may be held by the same Person.  In its discretion, the Board
of Managers may choose not to fill any office for any period as it may deem
advisable.  Officers need not be residents of the State of Delaware or Members. 
Any Officers so designated shall have such authority and perform such duties as
the Board of Managers may from time to time delegate to them.  The Board of
Managers may assign titles to particular Officers.  Each Officer shall hold
office until his successor shall be duly designated and shall qualify or until
his death or until he shall resign or shall have been removed in the manner
hereinafter provided.  The salaries or other compensation, if any, of the
Officers of the Company shall be fixed from time to time by the Board of
Managers.

 

(b)   Resignation and Removal.  Any Officer may resign as such at any time.
 Such resignation shall be made in writing and shall take effect at the time
specified therein, or if no time is specified, at the time of its receipt by the
Board of Managers.  The acceptance of a resignation shall not be necessary to
make it effective, unless expressly so provided in the resignation.  Any Officer
may be removed as such, either with or without cause at any time by the Board of
Managers.  Designation of an Officer shall not of itself create any contractual
or employment rights.

 

33

--------------------------------------------------------------------------------


 

(c)   Duties of Officers Generally.  The Officers, in the performance of their
duties as such, shall owe to the Company duties of loyalty and due care of the
type owed by the officers of a corporation to such corporation and its
stockholders under the laws of the State of Delaware.

 

Section 6.9            Management Matters.

 

(a)   Transfer of Property.  All property owned by the Company shall be
registered in the Company’s name, in the name of a nominee or in “street name”
as the Board of Managers may from time to time determine.  Any corporation,
brokerage firm or transfer agent called upon to Transfer any Securities to or
from the name of the Company shall be entitled to rely on instructions or
assignments signed or purported to be signed by any Officer or Manager without
inquiry as to the authority of the Person signing or purporting to sign such
instructions or assignments or as to the validity of any Transfer to or from the
name of the Company.  At the time of any such Transfer, any such corporation,
brokerage firm or transfer agent shall be entitled to assume that (i) the
Company is then in existence and (ii) that this Agreement is in full force and
effect and has not been amended, in each case, unless such corporation,
brokerage firm or transfer agent shall have received written notice to the
contrary.

 

(b)   Existence and Good Standing.  The Board of Managers may take all action
which may be necessary or appropriate (i) for the continuation of the Company’s
valid existence as a limited liability company under the laws of the State of
Delaware (and of each other jurisdiction in which such existence is necessary to
enable the Company to conduct the business in which it is engaged) and (ii) for
the maintenance, preservation and operation of the business of the Company in
accordance with the provisions of this Agreement and applicable laws and
regulations.  The Board of Managers may file or cause to be filed for
recordation in the office of the appropriate authorities of the State of
Delaware, and in the proper office or offices in each other jurisdiction in
which the Company is formed or qualified, such certificates (including
certificates of limited liability companies and fictitious name certificates)
and other documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are required to reflect the identity
of the Members and the amounts of their respective capital contributions.

 

(c)   Investment Company Act.  The Board of Managers shall use its best efforts
to assure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act of 1940, as amended.

 

Section 6.10          Consent Rights.

 

(a)   Consent Rights of the Managers.  The prior written consent of at least one
Manager designated by the Vestar Group Majority or any Vestar Manager (as
defined in the Securityholders Agreement) shall be required at any time for the
Board of Managers, any such other comparable body or any such committee (i) to
adopt the annual budget of the Company and its Subsidiaries, (ii) to adopt any
annual incentive compensation plan and (iii) to hire or terminate the Chief
Executive Officer, the Chief

 

34

--------------------------------------------------------------------------------


 

Financial Officer, the Chief Operating Officer (if any) or any President of the
Company or any of its Subsidiaries.

 

(b)   Consent Rights of the Vestar Group Majority Unitholders.  Notwithstanding
any other provision of this Agreement, the Company and the Board of Managers
shall not, and shall take all action possible to ensure that each Subsidiary of
the Company shall not, without the prior written consent of the Vestar Group
Majority Holders, do, or cause to be done, or agree to do or cause to be done,
any of the following:

 

(i)            any transaction that results in any third party or group of third
parties acquiring (A) Equity Securities of the Company possessing the voting
power under normal circumstances to elect a majority of the Managers (whether by
merger, consolidation or sale or Transfer of the Company’s Equity Securities) or
(B) all or substantially all of the Company’s and its Subsidiaries’ assets,
determined on a consolidated basis (each transaction described in clause (A) or
(B), a “Change of Control”);

 

(ii)           any merger or consolidation involving the Company or any of its
Subsidiaries, other than (A) a merger or consolidation of any Subsidiary of the
Company with and into the Company, or of two or more Subsidiaries of the Company
into one another, or (B) one that qualifies as a Change of Control or (C) one
constituting an acquisition that does not require consent under subsection (iii)
below;

 

(iii)          any acquisition, including by merger or consolidation, of any
business, entity, asset or group of related assets, in any one or a series of
related transactions;

 

(iv)          the sale, lease, license or other disposition of, or permitting
any Subsidiary to sell, lease, license or otherwise dispose of, directly or
indirectly, in any transaction or series of related transactions, assets or any
business group, unit or line of business of the Company and/or its Subsidiaries
having a Fair Market Value in any one or more (A) related transactions in excess
of $2.5 million in any 12-month period or (B) unrelated transactions in excess
of $5.0 million in any 12-month period;

 

(v)           the incurrence by the Company and its Subsidiaries of Indebtedness
(other than intercompany Indebtedness and any amounts borrowed by the Company
and its Subsidiaries as part of the transactions contemplated by the Transaction
Documents), in the aggregate principal amount, on a consolidated basis,
exceeding $10 million;

 

(vi)          the authorization, issuance or sale of, or the granting of
permission to any Subsidiary to authorize, any Equity Securities or rights to
acquire any Equity Securities other than issuance of any additional Incentive
Units;

 

35

--------------------------------------------------------------------------------


 

(vii)         transactions with Affiliates (including the entry into,
termination of, or any changes, modifications or amendments to, any employment
or similar agreements between the Company and/or one or more of its
Subsidiaries, on the one hand, and any senior executive employee of the Company
or any of its Subsidiaries, on the other hand) other than those transactions
undertaken in compliance with Section 2.4 of the Securityholders Agreement;

 

(viii)        directly or indirectly declare or pay any dividends or make any
distributions upon any Units or other Equity Securities of the Company or any of
its Subsidiaries, other than Tax Distributions (Section 4.4);

 

(ix)          redeem, purchase or otherwise acquire any Units or other Equity
Securities of the Company or any of its Subsidiaries, other than the redemption
or repurchase of Units by the Company pursuant to any Management Grant
Agreement;

 

(x)           make, or permit any Subsidiary to make, any loan or advance to,
guarantee for the benefit of, or investment in, any Person (other than a
wholly-owned or controlled Subsidiary), in each case, in an amount exceeding
$5.0 million individually or $10.0 million in the aggregate;

 

(xi)          (A) any material change in the business of the Company or any
Subsidiary (as in effect on the date hereof), (B) any extension of or entering
into a new line of business of the Company or any Subsidiary or (C) engaging in
acts making it impossible to carry on the business of the Company or any
Subsidiary;

 

(xii)         make any capital expenditures (including commitments with respect
to capitalized leases, as is determined in accordance with GAAP) exceeding the
approved budget (as adopted pursuant to Section 6.10)) by $5.0 million in the
aggregate on a consolidated basis during any 12-month period;

 

(xiii)        become subject to, or permit any of its Subsidiaries to become
subject to (including by way of amendment to or modification of), any agreement
or instrument which by its terms would (under any circumstances) restrict the
Company’s right or ability to perform the provisions of any of the Transaction
Documents; or waive compliance by any other person of any obligation of such
person under any Transaction Document;

 

(xiv)        any amendment to the organizational documents of the Company or any
of its Subsidiaries, including the Certificate and this Agreement;

 

(xv)         the entry into, termination of, or any material changes,
modifications or amendments to, any material agreement to which the Company or
any Subsidiary is or will be a party or which otherwise is or will be binding on
the Company or any Subsidiary, including the Securityholders Agreement and the
Management Agreement;

 

36

--------------------------------------------------------------------------------


 

(xvi)        the declaration of a Bankruptcy (or acquiescence with respect
thereto), dissolution, liquidation, recapitalization or reorganization in any
form of transaction of the Company or its Subsidiaries;

 

(xvii)       any change of the Company’s or any of its Subsidiaries’ independent
auditors;

 

(xviii)      agree to the creation or incurrence of any Lien other than any
Permitted Lien; or

 

(xix)        any significant action affecting allocations made by the Company
for Capital Account or tax purposes, Capital Account balances or any tax item of
the Company or its Subsidiaries.

 

(c)   Scope of Consent Rights.  The Members hereby acknowledge and agree that
the determination of the Vestar Group Majority Holders as to whether to consent
to any of the actions described in Section 6.10(b) shall be made (i) in the sole
discretion of the Vestar Group Majority Holders acting in their own best
interests and (ii) without regard to any fiduciary duty.

 

(d)   Termination.  The provisions set forth in this Section 6.10 shall
terminate upon the consummation of an initial Public Offering.

 

Section 6.11          Securities in Subsidiaries.  The Company shall vote, or
cause to be voted, all of the securities it holds in any direct or indirect
Subsidiary of the Company as directed by the Board of Managers, or as required
by the Securityholders Agreement.

 

Section 6.12          Liability of Unitholders.

 

(a)   No Personal Liability.  Except as otherwise required by applicable law and
as expressly set forth in this Agreement, no Unitholder shall have any personal
liability whatsoever in such Person’s capacity as a Unitholder, whether to the
Company, to any of the other Unitholders, to the creditors of the Company or to
any other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company.  Each Unitholder
shall be liable only to make such Unitholder’s Capital Contribution to the
Company, if applicable, and the other payments provided for expressly herein.

 

(b)   Return of Distributions.  In accordance with the Act and the laws of the
State of Delaware, a member of a limited liability company may, under certain
circumstances, be required to return amounts previously distributed to such
member.  It is the intent of the Members that no distribution to any Member
pursuant to Article IV shall be deemed a return of money or other property paid
or distributed in violation of the Act.  The payment of any such money or
distribution of any such property to a Member shall be deemed to be a compromise
within the meaning of the Act, and the Member receiving any such money or
property shall not be required to return to any Person any such money or
property.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment,

 

37

--------------------------------------------------------------------------------


 

such obligation shall be the obligation of such Member and not of any Manager or
other Member.

 

Section 6.13          Indemnification by the Company.  Subject to the
limitations and conditions provided in this Section 6.13, each Person who was or
is made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or arbitral (each a “Proceeding”), or any appeal in
such a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he, she or it, or a Person of which he,
she or it is the legal representative, is or was a Unitholder, Officer or
Manager shall be indemnified by the Company to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than such law permitted the
Company to provide prior to such amendment) against all judgments, penalties
(including excise and similar taxes and punitive damages), fines, settlements
and reasonable expenses (including reasonable attorneys’ fees and expenses)
actually incurred by such Person in connection with such Proceeding, appeal,
inquiry or investigation, if such Person acted in Good Faith.  Reasonable
expenses incurred by a Person of the type entitled to be indemnified under this
Section 6.13 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding shall be paid by the Company in advance of the final
disposition of the Proceeding upon receipt of an undertaking by or on behalf of
such Person to repay such amount if it shall ultimately be determined that he or
she is not entitled to be indemnified by the Company.  Indemnification under
this Section 6.13 shall continue as to a Person who has ceased to serve in the
capacity which initially entitled such Person to indemnity hereunder.  The
rights granted pursuant to this Section 6.13 shall be deemed contract rights,
and no amendment, modification or repeal of this Section 6.13 shall have the
effect of limiting or denying any such rights with respect to actions taken or
Proceedings, appeals, inquiries or investigations arising prior to any
amendment, modification or repeal.  It is expressly acknowledged that the
indemnification provided in this Section 6.13 could involve indemnification for
negligence or under theories of strict liability. The Company hereby
acknowledges that certain indemnitees under this Section 6.13 may have certain
rights to indemnification and/or insurance provided by affiliated investment
funds (collectively, “Fund Indemnitors”) of such indemnitees and the Company
intends such Fund Indemnitors to be secondary to the primary obligation of the
Company to indemnify such indemnitee as provided herein.  The Company hereby
agrees (i) that it is the indemnitor of first resort (i.e., its obligations to
indemnitees are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by indemnitee are secondary) for the indemnification obligations
provided in this Section 6.13, (ii) that it shall be required to advance the
full amount of expenses incurred by any indemnitee hereunder and shall be liable
for the full amount of all expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the terms
of this Agreement (or any other agreement between the Company and any
indemnitee), without regard to any rights indemnitee may have against the Fund
Indemnitors, and, (iii) that it irrevocably waives, relinquishes and releases
the Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof. 
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of any indemnitee with respect to any claim for which such
indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall

 

38

--------------------------------------------------------------------------------


 

have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of such indemnitee
against the Company.  The Company and each indemnitee hereunder agree that the
Fund Indemnitors are express third party beneficiaries of the terms of this
Section 6.13.

 

ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF NEW
MEMBERS

 

Section 7.1            Unitholder Withdrawal.  No Unitholder shall have the
power or right to withdraw or otherwise resign or be expelled from the Company
prior to the dissolution and winding up of the Company, except pursuant to a
Transfer permitted under this Agreement of all of such Unitholder’s Units to an
Assignee, a Member or the Company.

 

Section 7.2            Dissolution.

 

(a)   Events.  Subject to Section 6.10, the Company shall be dissolved and its
affairs shall be wound up on the first to occur of (i) the majority vote of the
Board of Managers and the consent of the Vestar Majority Holders, or (ii) the
entry of a decree of judicial dissolution of the Company under Section 18-802 of
the Act.

 

(b)   Actions Upon Dissolution.  When the Company is dissolved, the business and
property of the Company shall be wound up and liquidated by the Board of
Managers or, in the event of the unavailability of the Board of Managers or if
the Board of Managers so determine, such Member or other liquidating trustee as
shall be named by the Board of Managers.

 

(c)   Priority.  A reasonable time shall be allowed for the orderly winding up
of the business and affairs of the Company and the liquidation of its assets
pursuant to Section 7.2 to minimize any losses otherwise attendant upon such
winding up.  Notwithstanding the generality of the foregoing, within 120
calendar days after the effective date of dissolution of the Company, the assets
of the Company shall be distributed in the following manner and order: (i) all
debts and obligations of the Company, if any, shall first be paid, discharged or
provided for by adequate reserves; and (ii) the balance shall be distributed to
the Unitholders in accordance with Section 4.1.

 

(d)   Cancellation of Certificate.  On completion of the distribution of Company
assets as provided herein, the Company is terminated, and shall file a
certificate of cancellation with the Secretary of State of the State of
Delaware, cancel any other filings made and take such other actions as may be
necessary to terminate the Company.

 

(e)   Return of Capital.  The liquidators shall not be personally liable for the
return of Capital Contributions or any portion thereof to the Members (it being
understood that any such return shall be made solely from Company assets).

 

(f)    Hart-Scott-Rodino.  Notwithstanding any other provision in this
Agreement, in the event the Hart-Scott-Rodino Antitrust Improvements Act of
l976, as

 

39

--------------------------------------------------------------------------------


 

amended (the “HSR Act”), is applicable to any Member by reason of the fact that
any assets of the Company will be distributed to such Member in connection with
the dissolution of the Company, the dissolution of the Company shall not be
consummated until such time as the applicable waiting periods (and extensions
thereof) under the HSR Act have expired or otherwise been terminated with
respect to each such Member.

 

Section 7.3            Transfer by Unitholders.  Any Member who shall Transfer
any Units in the Company shall cease to be a Member of the Company with respect
to such Units and shall no longer have any rights or privileges of a Member with
respect to such Units.  Any Member or Assignee who acquires in any manner
whatsoever any Units, irrespective of whether such Person has accepted and
adopted in writing the terms and provisions of this Agreement, shall be deemed
by the acceptance of the benefits of the acquisition thereof to have agreed to
be subject to and bound by all of the terms and conditions of this Agreement
that any predecessor in such Units or other interest in the Company was subject
to or by which such predecessor was bound.  No Member shall cease to be a Member
upon the collateral assignment of, or the pledging or granting of a security
interest in, its entire interest in the Company.  Any Transfer and any related
admission of a Person as a Member in compliance with the provisions of the
Securityholders Agreement and this Agreement shall be deemed effective on such
date that the Transferee or successor in interest complies with the requirements
of the Securityholders Agreement and this Agreement.

 

Section 7.4            Admission or Substitution of New Members.

 

(a)   Admission.  The Board of Managers shall have the right, subject to
Section 7.3, to admit as a Substituted Member or an Additional Member any Person
who acquires an interest in the Company, or any part thereof, from a Member or
from the Company; provided that the Board of Managers shall admit as a
Substituted Member, subject to Section 7.4(b), any Transferee who acquires an
interest in the Company pursuant to an Exempt Employee Transfer, an Exempt TCW
Transfer, an Exempt NYLIM Transfer or an Exempt Individual Transfer. 
Concurrently with the admission of a Substituted Member or an Additional Member,
the Board of Managers shall forthwith (i) amend Schedule B hereto to reflect the
name and address of such Substituted Member or Additional Member and to
eliminate or modify, as applicable, the name and address of the Transferring
Member with regard to the Transferred Units and (ii) cause any necessary papers
to be filed and recorded and notice to be given wherever and to the extent
required showing the substitution of a Transferee as a Substituted Member in
place of the Transferring Member, or the admission of an Additional Member, in
each case, at the expense, including payment of any professional and filing fees
incurred, of such Substituted Member or Additional Member, unless otherwise
determined by the Board of Managers.

 

(b)   Conditions and Limitations.  The admission of any Person as a Substituted
Member or an Additional Member shall be conditioned upon (i) such Person’s
written acceptance and adoption of all the terms and provisions of this
Agreement, either by (A) execution and delivery of a counterpart signature
page to this Agreement countersigned by a Manager on behalf of the Company or
(B) any other writing evidencing the intent of such Person to become a
Substituted Member or an

 

40

--------------------------------------------------------------------------------


 

Additional Member and such writing is accepted by the Board of Managers on
behalf of the Company and (ii) (at the request of the Board of Managers) such
Person’s execution and delivery of a counterpart to the Securityholders
Agreement.

 

(c)   Prohibited Transfers.  Other than pursuant to a Company Sale, any Transfer
of a Unit or an Economic Interest shall not be permitted (and, if attempted,
shall be void ab initio) if, in the determination of the Board of Managers,
(i) such a Transfer would cause the Company to become ineligible for safe harbor
treatment under Section 7704 of the Code and Regulations Section 1.7704-1(h) or
otherwise would pose a material risk that the Company would be a “publicly
traded partnership” as defined in Section 7704 of the Code, or (ii) such
Transfer would result in 50 percent or more of the Company’s total “partnership
interests” having been “sold or exchanged” in any 12-month period (within the
meaning of Section 708(b)(1)(B) of the Code) and the resulting termination of
the Company pursuant to Section 708(b)(1)(B) would, in the determination of the
Board of Managers, have a more than immaterial adverse effect on the Company or
the Members.

 

(d)   Effect of Transfer to Substituted Member.  Following the Transfer of any
Unit that is permitted under this Section 7.4, the Transferee of such Unit shall
be treated as having made all of the Capital Contributions in respect of, and
received all of the distributions received in respect of, such Unit, shall
succeed to the Capital Account balance associated with such Unit, shall receive
allocations and distributions under Article IV, Article V and Section 7.2 in
respect of such Unit and otherwise shall become a Substituted Member entitled to
all the rights of a Member with respect to such Unit.

 

Section 7.5            Compliance with Law.  Notwithstanding any other provision
hereof to the contrary, no sale or other disposition of an interest in the
Company may be made except in compliance with all federal, state and other
applicable laws, including federal and state securities laws.  Nothing in this
Section 7.5 shall be construed to limit or otherwise affect any of the
provisions of the Securityholders Agreement or the Management Grant Agreements,
and to the extent any such provisions apply, they are then to be construed as
being incorporated in this Agreement and made a part hereof.

 

Section 7.6            Public Offering.  (a)  If the Board of Managers approves
a Public Offering, then the Board of Managers also may authorize, at the time of
such Public Offering or at any time subsequent thereto, without the consent of
any Member and with respect to all or any portion of the Units, a
recapitalization of, or a transaction that effects the recapitalization of, the
Company, whether involving a merger, redemption, contribution of Units, share
exchange or otherwise (including a contribution of the Units to a newly formed
corporation or a Subsidiary of the Company, a distribution of the stock of a
Subsidiary of the Company and/or a liquidation of the Company) (a
“Recapitalization”).  Notwithstanding anything to the contrary herein, in the
event that the Board of Managers authorizes a Recapitalization in accordance
with the terms and conditions hereof, neither the Board of Managers nor any
member of the Vestar Group shall be required to require the dissolution or
liquidation of the Company in connection therewith.  All Unitholders shall take
all actions in connection with the consummation of such Recapitalization as the
Board of Managers so requests, including the voting of any

 

41

--------------------------------------------------------------------------------


 

Units as may be necessary to effect such Recapitalization (including in
connection with an amendment to this Agreement), the approval of a merger or
conversion of the Company or one or more of its Subsidiaries with and into a
corporation, and compliance with the requirements of all laws and Governmental
Entities, exchanges and other self regulatory organizations that are applicable
to, or have jurisdiction over, such Public Offering.

 

(b)           In the Recapitalization, the Unitholders will receive:

 

(i)            cash, based on the dollar amount that such Unitholder would be
entitled to receive had an amount equal to the equity value of the Company (as
implied by the price per share of common stock (the “Common Stock”) of the
corporation that will consummate the Public Offering that is paid by the public
in the Public Offering or, if the Recapitalization is subsequent to the Public
Offering, based on the average volume weighted closing price of the Common Stock
during the five trading day period prior to the Recapitalization) been
distributed to the Unitholders pursuant to Section 4.1, after taking into
account all prior Distributions (including any proceeds of any Public Offering);
and/or (in the Board’s sole discretion)

 

(ii)           Common Stock, or the right to receive Common Stock, in exchange
for, or otherwise in satisfaction of, the Units then held by such Unitholders. 
The Common Stock issued (or the right to be issued Common Stock) to the
Unitholders in connection with any Recapitalization shall be allocated to each
Unitholder based on the dollar amount that such Unitholder would be entitled to
receive had an amount equal to the equity value of the Company (as implied by
the price per share of Common Stock paid by the public in the Public Offering or
if the Recapitalization is subsequent to the Public Offering, based on the
average volume weighted closing price of the Common Stock during the five
trading day period prior to the Recapitalization) been distributed to the
Unitholders pursuant to Section 4.1, after taking into account all prior
Distributions (including any proceeds of any Public Offering)

 

(the “IPO Consideration”).

 

(c)   Notwithstanding anything to the contrary herein, the IPO Consideration
payable pursuant to Section 7.6(b) in respect of the Class M Units, the Class N
Units and the Class O Units shall be paid to each such Unitholder as follows:
(i) each Class M Unitholder in exchange for, or otherwise in satisfaction of,
the Class M Units held by such Unitholder, (ii) each Class N Unitholder in
exchange for, or otherwise in satisfaction of, the Class N Units held by such
Unitholder, and (iii) each Class O Unitholder in exchange for, or otherwise in
satisfaction of, the Class O Units held by such Unitholder, in each case, shall
receive (x) one-third (1/3) of such Person’s IPO Consideration in the form of
cash or Common Stock, as determined by the Board of Managers in its sole
discretion, and (y) two-thirds (2/3) of such Person’s IPO Consideration in the
form of (or arranging for the grant to such Unitholder of) a restricted stock
award or a restricted stock unit award for Common Stock under an equity

 

42

--------------------------------------------------------------------------------


 

compensation plan then effect, taking into account any applicable requirements
of Code Section 409A.

 

(d)           Each Unitholder agrees that any Units not allocated any cash or
Common Stock pursuant to this Section 7.6 shall be forfeited and cancelled
without further consideration effective as of the consummation of the
Recapitalization without the need for any further action by any person; provided
that the holders of any Class MEP Units that are not allocated any Common Stock
pursuant to this Section 7.6 shall be issued options to acquire shares of Common
Stock.  The number of shares of Common Stock and the exercise price therefore
granted pursuant to each such stock option shall substantially replicate the
economic entitlements of the holders of such Units with respect to such Units
prior to such Recapitalization (as determined by the Board of Managers (or the
Compensation Committee) (in its sole discretion)) and to the extent applicable,
shall be subject to vesting, forfeiture and Transfer restrictions with respect
to such stock options and Common Stock issued pursuant thereto that applied to
the applicable Units.

 

ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX MATTERS

 

Section 8.1            Books and Records; Management Interviews.

 

(a)   Books and Records.  The Company shall keep at its principal executive
office (i) correct and complete books and records of account (which, in the case
of financial records, shall be kept in accordance with GAAP), (ii) minutes of
the proceedings of meetings of the Members, the Board of Managers and any
committee of the Board of Managers, (iii) a current list of the Managers,
directors and officers of the Company and its Subsidiaries and their respective
residence addresses, and (iv) a record containing the names and addresses of all
Members, the total number and class of Units held by each Member, and the dates
when they respectively became the owners of record thereof.  Any of the
foregoing books, minutes or records may be in written form or in any other form
capable of being converted into written form within a reasonable time.

 

(b)   Inspection of Property.  The Company shall permit any representative
designated by the Vestar Majority Holders or by any Member than owns in excess
of 1.5% of the aggregate number of the total Preferred Units and the Class A
Units taken together, upon reasonable notice and during normal business hours
and at such other times as such Persons may reasonably request, for any purpose
reasonably related to such Member’s interest as a member of the Company, to
(i) visit and inspect any of the properties of the Company and its Subsidiaries,
(ii) examine any books, minutes and records of the Company and its Subsidiaries
(including business and financial records) and make copies thereof or extracts
therefrom, and (iii) discuss the affairs, finances and accounts of the Company
or any of its Subsidiaries with the directors, officers, key employees and
independent accountants of the Company and its Subsidiaries, in each case, under
such conditions and restrictions (including a confidentiality undertaking or
agreement) as the Board of Managers may reasonably prescribe.

 

43

--------------------------------------------------------------------------------


 

Section 8.2            Financial Statements and Other Information.

 

(a)   The Company shall, and shall cause each of its Subsidiaries to, deliver to
each Preferred Member and each Class A Member, for so long as such Member
(X) holds more than 1.5% of the aggregate number of the Preferred Units and the
Class A Units taken together, the items described in this clause (a) or (Y) is
an active employee of the Company, the items described in subclauses (i) -
(iii) of this clause (a):

 

(i)            as soon as available, but in any event within 30 calendar days
after the end of each calendar month in each Fiscal Year, unaudited statements
of income and cash flows of RTS and each of its Subsidiaries for such monthly
period and for the period from the beginning of the Fiscal Year to the end of
such month, and unaudited balance sheets of RTS and each of its Subsidiaries as
of the end of such monthly period, setting forth, in each case, comparisons to
the annual budget for such Fiscal Year and to the corresponding period in the
preceding Fiscal Year, and all such statements shall be prepared in accordance
with GAAP, subject to the absence of footnote disclosures and to normal year-end
adjustments for recurring accruals;

 

(ii)           as soon as available, but in any event within 45 calendar days
after each Fiscal Quarter during each Fiscal Year, unaudited statements of
income and cash flows of RTS and each of its Subsidiaries for such quarterly
period and for the period from the beginning of the Fiscal Year to the end of
such Fiscal Quarter, and unaudited balance sheets of RTS and each of its
Subsidiaries as of the end of such quarterly period, setting forth, in each
case, comparisons to the annual budget for such Fiscal Year and to the
corresponding period in the preceding Fiscal Year, and all such statements shall
be prepared in accordance with GAAP, subject to the absence of footnote
disclosures and to normal year-end adjustments for recurring accruals, and shall
be certified by the CEO and the CFO.  In addition, such financial statements
shall be accompanied by a brief written summary prepared by the CEO and the CFO
which summarizes performance highlights, lowlights, variances from the annual
budget for such Fiscal Year and the prior year, and an outlook for the ensuing
period;

 

(iii)          as soon as available, but in any event within 90 calendar days
after the end of each Fiscal Year, statements of income and cash flows of RTS
and each of its Subsidiaries for such Fiscal Year, and balance sheets of RTS and
each of its Subsidiaries as of the end of such Fiscal Year, setting forth, in
each case, comparisons to the annual budget for such Fiscal Year and to the
preceding Fiscal Year, all prepared in accordance with GAAP, and accompanied by
an opinion, unqualified as to scope or compliance with GAAP, of a nationally
recognized independent accounting firm reasonably acceptable to the Vestar
Majority Holders, and certified by the CEO and the CFO;

 

(iv)          at such time as any draft of the annual business plan and budget
is provided to the Board of Managers for its consideration, a copy of such
draft, and, as soon as practicable before the end of each Fiscal Year, a copy of
the

 

44

--------------------------------------------------------------------------------


 

annual budget approved by the Board of Managers, including projected income
statement, cash flow and balance sheet, on a monthly basis for the ensuing
Fiscal Year, together with underlying assumptions and a brief qualitative
description of the Company’s plan by the CEO and the CFO in support of such
budget;

 

(v)           promptly, but in any event within 10 calendar days, after the
discovery of any default under any material agreement to which the Company or
any of its Subsidiaries is a party, any condition or event that could reasonably
be expected to result in any material liability under any federal, state or
local statute or regulation relating to public health and safety, worker health
and safety or pollution or protection of the environment or any other material
adverse change, event or circumstance affecting the Company or any Subsidiary
(including the filing of any material litigation against the Company or any
Subsidiary or the existence of any dispute with any Person that involves any
likelihood of such litigation being commenced);

 

(vi)          promptly upon receipt thereof, any additional reports, management
letters or other detailed information concerning material aspects of the
Company’s or such Subsidiary’s operations or financial affairs given to the
Company or any Subsidiary by its independent accountants (and not otherwise
contained in other materials provided hereunder);

 

(vii)         within 10 calendar days after generation thereof, copies of any
internal valuation memoranda or analyses;

 

(viii)        within 10 calendar days after generation thereof, a copy of the
monthly management reporting package delivered to the Board of Managers;

 

(ix)          prior to the transmission thereof to the public, copies of all
press releases and other written statements made available generally by the
Company or any of its Subsidiaries to the public concerning material
developments in the Company’s and its Subsidiaries’ businesses; and

 

(x)           with reasonable promptness, such other information and financial
data concerning the Company and its Subsidiaries as any Person entitled to
receive information under this Section 8.2(a) may reasonably request.

 

(b)   The Unitholders shall be supplied with all other Company information
necessary to enable each Unitholder to prepare its federal, state and local
income tax returns.

 

(c)   All determinations, valuations and other matters of judgment required to
be made for accounting purposes under this Agreement shall be made in Good Faith
by the Board of Managers and shall be conclusive and binding on all Unitholders,
their Successors in Interest and any other Person, and to the fullest extent
permitted by law, no such Person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

 

45

--------------------------------------------------------------------------------


 

Section 8.3            Fiscal Year; Taxable Year.  Each of the Fiscal Year and
the taxable year of the Company shall end on December 31 of each calendar year;
provided that the taxable year of the Company shall end on a different date if
necessary to comply with Section 706 of the Code.

 

Section 8.4            Certain Tax Matters.

 

(a)   Preparation of Returns.  The Board of Managers shall cause to be prepared
all federal, state and local tax returns of the Company for each year for which
such returns are required to be filed and shall cause such returns to be timely
filed.  Except as other provided herein, the Board of Managers shall determine
the appropriate treatment of each item of income, gain, loss, deduction and
credit of the Company and the accounting methods and conventions under the tax
laws of the United States of America, the several states and other relevant
jurisdictions as to the treatment of any such item or any other method or
procedure related to the preparation of such tax returns.  Except as
specifically provided otherwise in this Agreement, the Board of Managers may
cause the Company to make or refrain from making any and all elections permitted
by such tax laws.

 

(b)   Consistent Treatment.  Each Unitholder agrees that it shall not, except as
otherwise required by applicable law or regulatory requirements, (i) treat, on
its individual income tax returns, any item of income, gain, loss, deduction or
credit relating to its interest in the Company in a manner inconsistent with the
treatment of such item by the Company as reflected on the Form K-1 or other
information statement furnished by the Company to such Unitholder for use in
preparing its income tax returns or (ii) file any claim for refund relating to
any such item based on, or which would result in, such inconsistent treatment.

 

(c)   Duties of the Tax Matters Member.  In respect of an income tax audit of
any tax return of the Company, the filing of any amended return or claim for
refund in connection with any item of income, gain, loss, deduction or credit
reflected on any tax return of the Company, or any administrative or judicial
proceedings arising out of or in connection with any such audit, amended return,
claim for refund or denial of such claim, (A) the Board of Managers shall direct
the Tax Matters Member to act for, and such action shall be final and binding
upon, the Company and all Unitholders, except to the extent a Unitholder shall
properly elect to be excluded from such proceeding pursuant to the Code, (B) all
expenses incurred by the Tax Matters Member in connection therewith (including
attorneys’, accountants’ and other experts’ fees and disbursements) shall be
expenses of, and payable by, the Company, (C) no Unitholder other than the Tax
Matters Member shall have the right to (1) participate in the audit of any
Company tax return, (2) file any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit (other than
items which are not partnership items within the meaning of
Section 6231(a)(4) of the Code or which cease to be partnership items under
Section 6231(b)) of the Code reflected on any tax return of the Company,
(3) participate in any administrative or judicial proceedings conducted by the
Company or the Tax Matters Member arising out of or in connection with any such
audit, amended return, claim for refund or denial of such claim, or (4) appeal,
challenge or otherwise protest any

 

46

--------------------------------------------------------------------------------


 

adverse findings in any such audit conducted by the Company or the Tax Matters
Member or with respect to any such amended return or claim for refund filed by
the Company or the Tax Matters Member or in any such administrative or judicial
proceedings conducted by the Company or the Tax Matters Member and (D) the Tax
Matters Member shall keep the Unitholders reasonably apprised of the status of
any such proceeding.  Notwithstanding the previous sentence, if a petition for a
readjustment to any partnership item included in a final partnership
administrative adjustment is filed with a District Court or the Court of Claims
and the IRS has elected to assess income tax against a Member with respect to
that final partnership administrative adjustment (rather than suspending
assessments until the District Court or Court of Claims proceedings become
final), such Member shall be permitted to file a claim for refund within such
period of time as to avoid application of any statute of limitations that would
otherwise prevent the Member from having any claim based on the final outcome of
that review.

 

(d)   Tax Matters Member.  The Company and each Member hereby designate Vestar V
as the initial “tax matters partner” for purposes of Section 6231(a)(7) of the
Code (the “Tax Matters Member”).  The Board of Managers may remove or replace
the Tax Matters Member at any time and from time to time.

 

(e)   Certain Filings.  Upon the Transfer of an interest in the Company (within
the meaning of the Code), a sale of Company assets or a liquidation of the
Company, the Unitholders shall provide the Board of Managers with information
and shall make tax filings as reasonably requested by the Board of Managers and
required under applicable law.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1            Schedules.  Without in any way limiting the provisions of
Section 8.2, a Manager may from time to time execute on behalf of the Company
and deliver to the Unitholders schedules that set forth the then current Capital
Account balances of each Unitholder and any other matters deemed appropriate by
the Board of Managers or required by applicable law.  Such schedules shall be
for information purposes only and shall not be deemed to be part of this
Agreement for any purpose whatsoever.

 

Section 9.2            Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In the event
of a direct conflict between the provisions of this Agreement and any provision
of the Certificate or any mandatory provision of the Act, the applicable
provision of the Certificate or the Act shall control.

 

Section 9.3            Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
Successors in Interest; provided that no Person claiming by, through or under a
Member (whether as such Member’s Successor in Interest or otherwise), as
distinct from such Member itself, shall have any rights as,

 

47

--------------------------------------------------------------------------------


 

or in respect to, a Member (including the right to approve or vote on any matter
or to notice thereof).

 

Section 9.4            Confidentiality.  By executing this Agreement, each
Member expressly agrees to maintain, for so long as such Person is a Member and
at all times thereafter, the confidentiality of, and not to disclose to any
Person other than the Company, another Member or a Person designated by the
Company or any of their respective financial planners, accountants, attorneys or
other advisors, any information relating to the business, financial structure,
financial position or financial results, clients or affairs of the Company, or
any Subsidiary of the Company that shall not be generally known to the public,
except as otherwise required by applicable law or by any regulatory or
self-regulatory organization having jurisdiction and except in the case of any
Member who is employed by any entity controlled by the Company in the ordinary
course of its duties; provided, however, that to the extent consistent with
applicable law, a Member may provide its customary reports to its stockholders,
limited partners, members or other owners, as the case may be, regarding its
investment in the Company.  Notwithstanding the provisions of this Section 9.4
to the contrary, in the event that any Member desires to undertake any Transfer
of its Membership Interest permitted by the Securityholders Agreement, such
Member may, upon the execution of a confidentiality agreement (in form
reasonably acceptable to the Company’s legal counsel) by the Company and any
bona fide potential Transferee, disclose to such potential Transferee (unless
such potential Transferee is a direct competitor of the Company or its
Affiliates) information of the sort otherwise restricted by this Section 9.4 if
such Member reasonably believes such disclosure is necessary for the purpose of
Transferring such Membership Interest to the bona fide potential Transferee.

 

Section 9.5            Amendments.  Subject to Section 6.10, the Board of
Managers may, to the fullest extent allowable under Delaware law, amend or
modify this Agreement; provided that if an amendment or modification (i) changes
the order of priority of distributions to any class of Units relative to any
other class of then outstanding Units, then such class of Members, by majority
vote, must approve such amendment or modification or (ii) changes the rights of
the holders of the same class of Units to share ratably in distributions of such
class, then the Members so differently treated must approve such amendment or
modification.  For the avoidance of doubt the Board of Managers may amend this
Agreement without the consent of any class of Members in order to provide for
the creation and/or issuance of, with the consent of the Vestar Majority
Holders, any other class of units or other securities (whether of an existing or
new class), and to make any such other amendments as it deems necessary or
desirable to reflect such additional issuances and to add parties to this
Agreement as contemplated by this Agreement; provided further that no amendment
shall be effective without the consent of each Member that would be adversely
affected by such amendment if such amendment (a) modifies the limited liability
of a Member, or (b) amends this Section 9.5.

 

Section 9.6            Notices.  Whenever notice is required or permitted by
this Agreement to be given, such notice shall be in writing and shall be given
to any Member at such Member’s address or facsimile number shown in the
Company’s books and records, or, if given to the Company, at the following
address:

 

48

--------------------------------------------------------------------------------


 

Radiation Therapy Investments, LLC

 

c/o Vestar Capital Partners V, L.P.
245 Park Avenue
41st Floor
New York, NY 10167
Attention: James L. Elrod, Erin Russell and General Counsel
Facsimile: (212) 808-4922

 

and

 

Radiation Therapy Services, Inc.

2234 Colonial Boulevard
Fort Myers, FL 33907

Attention: Dr. Dosoretz

Facsimile: (239) 931-7380

 

with a copy (which shall not constitute notice to the Company) to:

 

Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Attention: Michael Movsovich, Esq and Gareth Clark, Esq.
Facsimile: (212) 446-6460

 

and

 

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Boulevard

Suite 2800

Tampa, Florida  33602

Attn:  Darrell C. Smith, Esq.

Facsimile: (813) 229-1660

 

Each proper notice shall be effective upon any of the following: (a) personal
delivery to the recipient, (b) when sent by facsimile to the recipient (with
confirmation of receipt), (c) one Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid) or (d) three Business
Days after being deposited in the mails (first class or airmail postage
prepaid).

 

Section 9.7            Counterparts.  This Agreement may be executed
simultaneously in two or more separate counterparts, any one of which need not
contain the signatures of more than one party, but each of which shall be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto.

 

Section 9.8            Power of Attorney.  Each Member hereby irrevocably
appoints each Manager as such Member’s true and lawful representative and
attorney-in-fact, each acting

 

49

--------------------------------------------------------------------------------


 

alone, in such Member’s name, place and stead, (a) to make, execute, sign and
file all instruments, documents and certificates which, from time to time, may
be required to set forth any amendment to this Agreement or which may be
required by this Agreement or by the laws of the United States of America, the
State of Delaware or any other state in which the Company shall determine to do
business, or any political subdivision or agency thereof and (b) to execute,
implement and continue the valid and subsisting existence of the Company or to
qualify and continue the Company as a foreign limited liability company in all
jurisdictions in which the Company may conduct business.  No Manager, as
representative and attorney-in-fact, however, shall have any rights, powers or
authority to amend or modify this Agreement when acting in such capacity, except
as expressly provided herein.  Such power of attorney is coupled with an
interest and shall survive and continue in full force and effect notwithstanding
the subsequent withdrawal from the Company of any Member for any reason and
shall survive and shall not be affected by the disability or incapacity of such
Member.

 

Section 9.9            Entire Agreement.  This Agreement, and the other
documents and agreements referred to herein or entered into concurrently
herewith embody the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein; provided that such other
agreements and documents shall not be deemed to be a part of, a modification of
or an amendment to this Agreement.  There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.  Notwithstanding any other provision in this Agreement, wherever a
conflict exists between this Agreement and the Securityholders Agreement, the
provisions of the Securityholders Agreement shall control, but solely to the
extent of such conflict.  For the avoidance of doubt, the Preferred Unitholders
acknowledge and agree that, effective as of the effectiveness of this Agreement,
the Unpaid Preferred Return (as defined in the Prior Agreement) is $0.

 

Section 9.10          Arbitration.

 

(a)   Any dispute with regard to this Agreement that is not resolved by mutual
agreement, other than as provided in Section 9.10(b), shall be resolved by
binding arbitration before the American Arbitration Association (“AAA”) in New
York City pursuant to the rules of AAA.  The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. §§1-16 and shall be conducted in
accordance with the rules and procedures of AAA.  Any judgment upon the reward
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator’s decision shall set forth a reasoned basis for any
award of damages or findings of liability.  The arbitrator shall not have the
power to award damages in excess of actual compensatory damages and shall not
multiply actual damages or award punitive damages, and each party hereby
irrevocably waives any claim to such damages.  The costs of AAA and the
arbitrator shall be borne by the Company.  Each party shall bear its own costs
(including, without limitation, legal fees and fees of any experts) and
out-of-pocket expenses.

 

(b)   The parties hereby agree and stipulate that in the event of any breach or
violation of this Agreement by any other party hereto, either threatened or
actual, the non-breaching parties’ rights shall include, in addition to any and
all other rights

 

50

--------------------------------------------------------------------------------


 

available to any such non-breaching party at law or in equity, the right to seek
and obtain any and all injunctive relief or restraining orders available to it
in courts of proper jurisdiction, so as to prohibit, bar, and restrain any and
all such breaches or violations by any other party hereto.  Each of the parties
hereto further agrees that no bond need be filed in connection with any request
by any other party hereto for a temporary restraining order or for temporary or
preliminary injunctive relief.

 

Section 9.11          Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.

 

Section 9.12          Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Section 9.13          Creditors.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditors of the Company or any of
its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, distributions, capital or property other than as a secured creditor.

 

Section 9.14          Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

Section 9.15          Further Action.  The parties agree to execute and deliver
all documents, provide all information and take or refrain from taking such
actions as may be necessary or appropriate to achieve the purposes of this
Agreement.

 

Section 9.16          Delivery by Facsimile or Email.  This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or

 

51

--------------------------------------------------------------------------------


 

instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.

 

[END OF PAGE]

 

52

--------------------------------------------------------------------------------